ACCEPTED
                                                                                     03-13-00370-CV
                                                                                             5888749
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                6/30/2015 4:42:41 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                          CASE NO. 03-13-00370-CV

                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                     IN THE COURT OF APPEALS                   AUSTIN, TEXAS
                                                           6/30/2015 4:42:41 PM
            FOR THE THIRD DISTRICT OF TEXAS AT            AUSTIN
                                                             JEFFREY D. KYLE
                                                                   Clerk



       STATE BOARD FOR EDUCATOR CERTIFICATION and
   MICHAEL BERRY, THE ACTING CHIEF EXECUTIVE OFFICER OF
THE STATE BOARD FOR EDUCATOR CERTIFICATION, IN HIS OFFICIAL
                     CAPACITY ONLY,
                         Appellant
                            v.

                           ERASMO MONTALVO,
                                Appellee



On Appeal from the 200th Judicial District Court of Travis County, Texas; Cause
     No. D-1-GN-12-002991; Before the Honorable Tim Sulak



                             APPELLEE'S BRIEF



                                     MARK W. ROBINETT
                                     BRIM, ARNETT & ROBINETT, P.C.
                                     2525 Wallingwood Drive, Building 14
                                     Austin, Texas 78746
                                     (512) 328-0048
                                     (512) 328-4814 (facsimile)
                                     e-mail: mrobinett@brimarnett.com

Oral Argument Requested              Attorneys for Appellee
                            TABLE OF CONTENTS

STATEMENT CONCERNING ORAL ARGUMENT                                                  1
STATEMENT OF FACTS                                                                  3
SUMMARY OF THE ARGUMENT                                                             9
ISSUE I.: The trial court correctly held that the Agency's decision to revoke Mr
Montalvo's teaching certificate was not supported by substantial evidence.      11
 A. Although the Board has the authority to issue sanctions for Code of Ethics
 violations, the Board is not entitled to revoke teaching certificates in the absence
 of actual wrongdoing                                                               11
   1. The word "unworthy" does not give notice that the conduct in Mr.
   Montalvo has actually been found to have engaged, is proscribed.                13
   2. The Code of Ethics has been adopted since the Marrs case                     23
 B. The Agency has failed to show that Mr. Montalvo's actions, which it admits
 are not violations of the Code of Ethics, somehow make him "unworthy to
 instruct"                                                                   29
ISSUE IL: The Agency's changes fly in the face of the Findings of Fact it adopted
as its own                                                                      31
ISSUE III.: Board's application of the "unworthy to instruct" "standard" is
arbitrary and capricious and not supported by substantial evidence even if the
language is constitutional on its face.                                            36
  A. The meaning and history of "unworthy to instruct."                            36
    1. The "unworthy to instruct language" was repealed by the legislature
    in 1995                                                                        36
    2. The "unworthy to instruct" language has never been held to be applicable
    to actions that did not clearly make an individual "unworthy to instruct." 37
  B. If "unworthy to instruct" applies to anyone, it is not Mr. Montalvo.          38

ISSUE IV.: The trial court exercised its discretion properly and responsibly in
issuing a permanent injunction                                                  40
CONCLUSION                                                                         41
PRAYER                                                                             42
                         INDEX OF AUTHORITIES

CASES
Grayned v. City of Rockford, 408 U.S. 104, 92 S. Ct. 2294 (1972)              14, 31
Marrs v. Matthews, 270 S.W. 586
 (Tex. Civ. App.—Texarkana 1925, writ ref d)                      11, 12, 13, 23, 38

Texas Dept. of Pub. Safety v. Chavez, 981 S.W.2d 449
 (Tex. App. 1998)                                                                14
Shivers v. Liberty ISD, No. 163-R3-682, p. 14 (Comm. Educ., Jan. 1985)           34
Whalen v. Rock Springs ISD, No. 065-R1B-284 Comm'r Education. 1985),
 1985 TX Educ. Agency LEXIS 61, *11985, at *17                       34, 35


STATUTES

19 Tex. Admin Code §247.2(b)(3)(B), (E), and (F)                         27, 28, 38
19 Tex. Admin. Code §249.3(51)                                                   19
19 Tex. Admin. Code §249.15(b)(2)                                                 6
24 Tex. Reg. 2308 (March 26, 1999)                                               24
Texas Education Code §13.046                                                     24

Texas Education Code §13.203                                                     23




                                        ii
            STATEMENT CONCERNING ORAL ARGUMENT

      Erasmo Montalvo, Appellee, requests an opportunity to present Oral

Argument if the Appellant's Request for Oral Argument is granted.




                                        1
                          CASE NO. 03-13-00370-CV




                     IN THE COURT OF APPEALS
            FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN




STATE BOARD FOR EDUCATOR CERTIFICATION and MICHAEL BERRY,
THE ACTING CHIEF EXECUTIVE OFFICER OF THE STATE BOARD FOR
         EDUCATOR CERTIFICATION, IN HIS OFFICIAL
                     CAPACITY ONLY,
                         Appellant

                                        v.

                            ERASMO MONTALVO,
                                 Appellee



    On Appeal from the 200th Judicial District Court of Travis County, Texas;

        Cause No. D-1-GN-12-002991; Before the Honorable Tim Sulak


                              APPELLEE'S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      This case demonstrates why we have judicial review of administrative

decisions. It is fundamental that courts are not allowed to second guess

administrative agencies in matters entrusted to the agency's expertise. Indeed, the



                                        2
statutes and case law make clear that the courts must affirm an agency's decision

as long as it is supported by substantial (i.e., a minimal amount of) evidence and is

reasonable (i.e., not arbitrary and capricious). The reviewing court is not allowed

to substitute its judgment for the agency's, even if the court would have made a

different decision.

      However, there are times when an agency's action is not reasonable. There

are times when an agency ignores the facts and the evidence. There are times when

an agency makes whimsical decisions based on emotion rather than logic. In those

cases, the courts are authorized to tell the agency that it has gone too far, that its

decision cannot stand, that there are limits to its discretion.

      This is that case.

      What's more, it is good for the agency to know there are limits, that its

decisions must be carefully considered, based on evidence, and supported by

findings of fact made by an objective fact finder.



                             STATEMENT OF FACTS

1.     Student V.S. was a senior at Rio Grande City High School in the spring of

2008 who participated in track. Her coach was Erasmo Montalvo, the Appellee in

this case.




                                            3
2.    V.S. graduated that spring. After she graduated, in late May or early June,

she participated in a video concerning her track accomplishments with Mr.

Montalvo. The video was arranged by Mr. Montalvo at the request of V.S.'s father

to get her some media coverage. (SOAH Transcript: 763:6-764:17; 766:18-24;

Respondent's Exh. 23.)

3.    In the video, V.S. interacts with Mr. Montalvo in a carefree, adoring, casual,

and "giddy" (the term used by Mr. Villarreal, the moderator) manner. As the

Administrative Law Judge at State Office of Administrative Hearings characterized

her conduct, she "appears happy and excited, and seems comfortable in Mr.

Montalvo's presence." (SBEC Appendix D, p. 42.) She looked on Mr. Montalvo

with a visage of admiration and appreciation. In all respects, she appeared

genuinely excited and happy to be with him.

      When asked what was special about that moment, her response was: "Being

here with my coach."

      She even proudly wore the Corpus Christi Islander tee shirt (where she was

going to attend college as a track athlete) Mr. Montalvo had purchased for her for

this event. (SOAH Transcript, p. 168: 24 through 169: 12.)


4.    V.S.'s attitude at this point was consistent with both her recent and

subsequent interactions with Mr. Montalvo, which included:




                                         4
      • Seeking Mr. Montalvo out and asking him to have his picture taken with
        her at the Los Nuestros scholarship dinner in May 2008 (SOAR
        Transcript, p. 624: 21-626:12)

      • Keeping a poster Mr. Montalvo had made about her during her
        sophomore year in her senior memory book (SOAH Transcript, p. 164,
        line 3 through 165: 25)

      • Talking to him on the phone, including making calls to him herself
        (SOAH Transcript, p. 155: 7-9; 157: 12-18; Pet. Exh. 3)

      • Attending a barbecue given by Mr. Montalvo at his house for fellow
        student/athlete A.G.'s birthday when A.G.'s father was sick (SOAH
        Transcript, p. 609:11-610: ll[testimony of A.G.])

      • Volunteering to help Mr. Montalvo out with summer track and working
        with him in that regard (SOAH Transcript, p. 157:19 through 158:6; 623:
        24 - 624: 20 [testimony of Principal Saenz]; 655: 9 - 656: 3 [testimony of
        Baldemar Garza]; 712: 1-21 [testimony of K.S.]; 721: 11-20 [testimony
        of A.B.]

5.    Several months later, S.V. accused Mr. Montalvo of raping her the previous

April (2008). (See Appendix A, Paragraphs 18-19.)

6.    Mr. Montalvo was promptly arrested and indicted on two counts of an

Improper Relationship Between Educator and Student. (See Appendix A, Par. 22.)

7.    A jury, apparently not believing V.S.'s testimony, found Mr. Montalvo Not

Guilty on both counts. (See Appendix A, Par. 23.)

8.    The State Board for Educator Certification was not satisfied with this result.

It decided to pursue its own charges against Mr. Montalvo designed to deprive Mr.

Montalvo of his teaching certification. The Agency submitted a Petition to the



                                         5
State Office of Administrative Hearings that contained the following allegations

(Appendix A):

      • That in or around the spring of 2008, Plaintiff had knowingly engaged in
        sexual intercourse with "Student 1," a person under the age of 18 years of
        age on numerous occasions. (Par. 11-5)
      • That in or around the spring of 2008, after Student 1 suffered a leg injury,
        he "took Student 1 to a bus and massaged her leg." (Par. 11-6)
      • That as the injury did not heal, he moved his hand "farther and farther up
        her leg" into her genital area. (Par. 11-8)
      • That during the spring of 2008, Student 1 and other female track athletes
        would go to his home to soak in his hot tub. (Par. 11-9)
      • On one occasion, when Student 1 was alone with him, he engaged in oral
        sex with her. (Par. II-10)
      • Subsequently, he engaged in sexual relations with Student 1 in the field
        house. (Par. II-11)
      • Continuing on through the spring of 2008, he would engage in
        inappropriate touching of Student 1. (Par. 11-12)
      • He told the student that he had to continue to massage her, because it was
        the only way she would perform well at upcoming track meets. (Par. II-
        13)
      • He told the student that if she told the trainer she was injured, the trainer
        would not let her run in upcoming track meets. (Par. 11-14)
      • During the spring of 2008, there were approximately 480 phone calls
        between Plaintiff and the student, of which over 80 were after 10p.m.

9.    The Agency contended in its Petition that its allegations against Plaintiff

made Plaintiff unworthy to instruct or supervise the youth of this state in violation

of 19 Tex. Admin. Code §249.15(b)(2), and that he violated the Educators' Code

of Ethics as follows:



                                         6
      • Standard 1.7, by "failing to comply with state regulations, written school
        board policies, and other laws."
      • Standard 3.2, by "knowingly treating a student in a manner that adversely
        affects the student's learning, physical health, mental health, or safety."
      • Standard 3.5 by "engaging in physical mistreatment of a student."
      • Standard 3.6, by "soliciting or engaging in sexual conduct or a romantic
        relationship with a student."

10.   Following a hearing that went into a fourth day, the Administrative Law

Judge issued a fifty-five page Proposal for Decision that carefully and meticulously

rejected every reason proffered by the Agency as a basis for issuing sanctions

against Mr. Montalvo's certification. The Administrative Law Judge, as had the

jury in the criminal trial, did not find V.S.'s testimony credible. (Agency Appendix

D.)

11.   More specifically, the Administrative Law Judge made the following

Findings of Fact:

      • There is insufficient evidence to support a finding that the rub downs
        were sexual and involved inappropriate touching. (Finding No. 21)
      • There is insufficient evidence to support a finding that Mr. Montalvo
        sexually abused or assaulted V.S. when she went to use the Jacuzzi.
        (Finding No. 24)
      • There is insufficient evidence to support a finding that Mr. Montalvo
        sexually abused or assaulted V.S. in the field house. (Finding No. 25)
      • The phone calls were about V.S.'s track performance and emotional
        issues. The calls did not relate to or constitute a sexual or romantic
        solicitation or relationship between Mr. Montalvo and V.S. (No. 27)




                                         7
        • There is insufficient evidence to support a finding of any inappropriate
          touching, or sexual or romantic solicitation or relationship, between Mr.
          Montalvo and V.S. (Finding No. 28)
        • There is insufficient evidence to support a finding that Mr. Montalvo
          knowingly treated V.S. in a manner that adversely affected her learning,
          physical health, mental health, or safety. (Finding No. 29)
        • There is insufficient evidence to support a finding that Mr. Montalvo
          intentionally, knowingly, or recklessly engaged in physical mistreatment,
          neglect, or abuse of V.S. (Finding No. 30)

12.     The State Board for Educator Certification adopted all of these Findings of

Fact. (Agency Appendix B.)

13.     Notwithstanding the Board's adoption of these Findings of Fact, the Board

acted to revoke Mr. Montalvo's teaching certification by changing the

Administrative Law Judge's Conclusions of Law. In particular, the All concluded

that:

        The foregoing Findings of Fact do not support a conclusion that Mr.
        Montalvo is a person unworthy to instruct or supervise the youth of this
        state.

        (Conclusion of Law No. 7.)

The Board changed this Conclusion of Law to read:
        Based on Findings of Fact 11, 14, 18, 20, 22, 23 and 26, Respondent
        exceeded the bounds of the proper educator-student relationship and is a
        person unworthy to instruct or supervise the youth of this state.

(Agency Appendix B.)

14. It is undisputed that Plaintiff timely filed a Motion for Rehearing, which was

overruled by Operation of Law on September 24, 2012.


                                          8
15.   It is undisputed that Plaintiff filed suit for a Temporary Restraining Order,

Temporary Injunction, and Permanent Injunction to enjoin the Agency from

treating his certificate as being revoked.

16.   It is undisputed that the requested Temporary Restraining Order was granted

on September 25, 2012.

17.   It is undisputed that the requested Temporary Injunction was granted on

October 9, 2012.

18.   It is undisputed that the requested permanent injunction was granted on

April 29, 2013. The Trial Court, in its Findings of Fact and Conclusions of Law,

held that the Agency's decision revoking Mr. Montalvo's teaching certificate was

arbitrary and capricious, not supported by substantial evidence, and characterized

by a clearly unwarranted exercise of discretion.



                       SUMMARY OF THE ARGUMENT

      The Board adopted all of the Administrative Law Judge's Findings of Fact,

including findings that rejected the Agency's claims that Mr. Montalvo had

violated the Code of Ethics for Texas Educators.

      Case closed.

      Or it should have been closed. This case should have involved nothing more

than the Board adopting the Findings of Fact made by the fact finder who actually



                                             9
heard the testimony and assessed the witnesses' credibility, and moving on to its

next case.

      Instead, the Board took a few findings out of context, while ignoring

findings that put them in context, in order to attempt to justify a decision that has

since been met with skepticism or rejected by judge after judge after judge (i.e., a

different District Court judge in each of the TRO, Temporary Injunction, and

Permanent Injunction hearings).

      The Agency's decision to revoke Mr. Montalvo's teaching certificate has no

substance. It is not based on evidence or facts as found by the Administrative Law

Judge and adopted by the Agency. It is not based on reason. It is the epitome of

arbitrariness, capriciousness, and abuse of discretion.

      In the absence of findings of any violations of the Educators' Code of

Ethics, the Agency insists that it can deprive an educator of his career if, in its

opinion, he exercises a lapse of judgment that does not have any adverse effect on

anyone. That it can declare a teacher who makes what it considers a mistake,

"unworthy to instruct or to supervise the youth of this state," even if he has been a

successful teacher for more than twenty years; indeed, even if he has the trust of

the school district that has employed him for more than twenty years, that knows

him much better than the Agency ever will, and which wishes to exercise its

judgment as a matter of local control to continue employing him.



                                          10
      The Agency's action to revoke Mr. Montalvo's certificate in the absence of

any violation of the Code of Ethics or any finding of harm or intent to harm any

student or anyone else is the epitome of arbitrariness and capriciousness, the lack

of substantial evidence, and abuse of discretion.



                                     ISSUE I.:

   The trial court correctly held that the Agency's decision to revoke Mr.
  Montalvo's teaching certificate was not supported by substantial evidence.

A.    Although the Board has the authority to issue sanctions for Code of Ethics
      violations, the Board is not entitled to revoke teaching certificates in the
      absence of actual wrongdoing

      The Agency relies heavily on Marrs v. Matthews, 270 S.W. 586 (Tex. Civ.

App.—Texarkana 1925, writ ref'd). In that case, the court addressed the language

of then Art. 2814, which provided that the state superintendent of schools was

authorized "to cancel the certificate of any person who is unworthy to instruct the

youth of the state." Id. at 587. That language, repealed by the legislature in 1995,

was incorporated into the Agency's rules in 1999. (Agency Brief, p. 18; Appendix

B [§45].)

      In Marrs, what made the certificate holder "unworthy to instruct the youth of

the state" was his participation in "a fraudulent scheme for issuing teachers'

certificates at examinations conducted in Hopkins county." Id.




                                         11
      The issue facing the court was whether the statute was "sufficiently definite

in stating what shall constitute a disqualification for holding a teacher's certificate."

If it were, the sanction in that case would be valid. If not, the court mused that the

trial court had correctly found in favor the teacher "notwithstanding the

particular offense presented against the appellee might evidence an unworthiness

to hold a teacher's certificate." Id.

       The Court of Appeals held that the term "unworthy" was not impermissibly

vague as to the conduct in that case (i.e., fraud in connection with teaching

certificates). It did not conclude that the state superintendent could call any

conduct he disagreed with "unworthy" and take away a teacher's certificate.

       The Court discussed the concept of "unworthiness" as follows:

       As here used, it means the lack of "worth"; the absence of those moral and
       mental qualities which are required to enable one to render the service
       essential to the accomplishment of the object which the law has in view. It
       may also include those positive traits of character which, notwithstanding
       excellent educational attainments, unfit one to impart proper instruction to
       the young. To call one "unworthy" is to impute moral delinquency to a
       degree of unfitness for the work in hand. There are many characteristics
       which may and should be considered in passing upon the issue of
       unworthiness in a teacher in the public schools. Different minds might reach
       different conclusions as to what qualities of character should render one
       unworthy to hold a certificate to teach. But there can be no difference of
       opinion about the fact that an unworthy person should not be permitted to
       teach in the public schools. What qualities, or lack of qualities, should render
       one unworthy would be difficult for legislative enumeration. They are so
       numerous, and their combinations so varied in different individuals, that a
       statute which undertakes to be more specific would either be incomplete, or

                                           12
      so inflexible as to defeat the ends sought. In the very nature of the subject
      there must be lodged somewhere a personal discretion for determining who
      are the "unworthy."

Id. at 588.

      Worthy of repeating: "[T]here must be lodged somewhere a personal

discretion for determining who are the unworthy."

      On this, there is no disagreement.

      However, there is a difference between "a personal discretion" and

"unaccountability," a difference noted, in essence, by the Court:

      Appeals may be taken from the ruling of the state superintendent to the state
      board of education. If the aggrieved party thinks he has been arbitrarily dealt
      with by this tribunal, he may appeal to the courts for relief.

Id. at 588.

       This is precisely what we have in the present case: Mr. Montalvo thinks he

has been dealt with arbitrarily by the Agency. The term "unworthy" does not and

cannot be applied to him for the following reasons:

       1.     The word "unworthy" does not give notice that the conduct in Mr.
              Montalvo has actually been found to have engaged, is proscribed.

       There can be no argument that the phrase "unworthy to instruct" is vague.

As pointed out by the U.S. Supreme Court:

       It is a basic principle of due process that an enactment is void for vagueness
       if its prohibitions are not clearly defined. Vague laws offend several
       important values. First, because we assume that man is free to steer between
       lawful and unlawful conduct, we insist that laws give the person of ordinary


                                           13
      intelligence a reasonable opportunity to know what is prohibited, so that he
      may act accordingly. Vague laws may trap the innocent by not providing fair
      warning. Second, if arbitrary and discriminatory enforcement is to be
      prevented, laws must provide explicit standards for those who apply them. A
      vague law impermissibly delegates basic policy matters to policemen,
      judges, and juries for resolution on an ad hoc and subjective basis, with the
      attendant dangers of arbitrary and discriminatory application.

Grayned v. City of Rockford, 408 U.S. 104, 108-09, 92 S. Ct. 2294, 2298-99 (1972).

See also, Texas Dept. of Pub. Safety v. Chavez, 981 S.W.2d 449, 452 (Tex. App.

1998): "The standard rule is that a statute is unconstitutionally vague if the

required course of conduct is stated in terms so vague that people of common

intelligence must guess at what is required."

      How does this square with the fact that the Texarkana Court of Appeals held

in 1925 that the phrase "unworthy to instruct" was adequate notice that a teacher

could lose his certificate if he "engaged in a fraudulent scheme for issuing teachers'

certificates"?

      How it squares is that certain acts are clearly within the concept of

"unworthiness to teach the State's children." It should come as no surprise to

anyone that a teacher who abuses children physically or sexually, who embezzles

or steals money from a school district, or who fraudulently issues teachers'

certificates comes within this phrase, notwithstanding the fact that it does not

specifically mention these types of conduct. It is reasonable to conclude that a




                                         14
person of ordinary intelligence would understand that these types of acts are so

heinous that they prohibited, and, therefore, should act accordingly.

      The question is whether the conduct cited by the Agency in this case falls

into the "self-apparent" category, or whether it is conduct that is either (a) arguably

not so extreme as to make one "unworthy to instruct," or (b) easily correctable

(i.e., not so severe that a "word to the wise" to "stop doing that" is sufficient).

      The Findings taken out of context and relied on by the Agency are the

following:

      (a) Finding of Fact No. 11: "District protocol required that injured students
          be sent to the trainer."

      Failure to follow District protocol makes one "unworthy to instruct"? This

is hardly self-apparent. There is a reason this Finding uses the word "protocol":

the reason is that it was not a rule. It was not a policy. It might have been a

guideline. It might be good practice. It might be a very good practice. But it was

not a rule. It was not a policy. Rules are directives. A rule places people on notice

that there may be negative consequences for the rule's violation.

       Protocol? Not so much.

       Nowhere in the Agency's Disciplinary Guidelines does it even suggest that

the failure to follow a "protocol" crosses any lines between the educator and

student, or in any way makes an individual "unworthy to instruct" and at risk of




                                           15
losing his certification. Otherwise, it is unlikely that there would be a teacher in

the state who is "worthy" to instruct.

      In addition, Finding of Fact No. 12 indicates that the Assistant Coach told

V.S. to go to the trainer, and Mr. Montalvo did not prevent or discourage her from

doing so. And this does not even take into consideration Finding No. 29 that

"Where is insufficient evidence to support a finding that Mr. Montalvo knowingly

treated V.S. in a manner that adversely affected her learning, physical health,

mental health, or safety."

      (b) Finding of Fact No. 14: "V.S. did not visit the trainer about her injury."

      There is nothing in this Finding that indicates that Mr. Montalvo crossed the

educator-student line or engaged in any conduct or activity that would indicate that

he is "unworthy" to instruct the youth of the State of Texas. As mentioned above,

V.S. was told to go to the trainer by the Assistant Coach, Mr. Montalvo did nothing

to prevent or discourage her from doing so, and she simply decided not to go. In

fact, the complete lack of logic in using this Finding to support its claim that Mr.

Montalvo lacks "worth," undermines the Agency's entire rationale: it is the

essence of "grasping at straws."

       (c) Findings of Fact Nos. 18, 20, 22, and 23:

             18. Following her injury, V.S. underwent stretching, rub downs, ice
                   baths, and whirlpool use under Mr. Montalvo's direction.




                                         16
              20. Mr. Montalvo gave V.S., and other students rub downs.

              22.   On two or three occasions, student athletes visited Mr.
                    Montalvo's home to use his Jacuzzi in the master bath. The
                    athletes wore sports bras or bathing suit tops, and brief "bikers"
                    shorts.

              23.   On one occasion, V.S. went alone to Mr. Montalvo's house to
                    use the Jacuzzi.

        These situations might be problematic if accompanied by findings that

something—anything—improper occurred on any of these occasions. However,

there are no such findings. The Administrative Law Judge heard and considered

all of the evidence and found that there was insufficient evidence that the rub

downs were sexual in nature, that there was any romantic solicitation or

relationship between Mr. Montalvo and V.S., or that he engaged in any conduct

that adversely affected her in any way or that could be characterized as

mistreatment, neglect, or abuse.

        As for rubbing down athletes, the testimony was that there were no

guidelines or policies concerning that matter. (SOAH Transcript: 234: 17-23; 246:

4-7).

        It is true that the coaches were counseled not to be alone with an athlete.

(SOAR Transcript 233: 16). But this was not a rule. It was probably a good idea,

but not because being alone with an athlete is per se improper, immoral, or

unethical. It was because of "the way it's going to appear to other people" (SOAH



                                          17
Transcript: 233: 18; 243: 13-245:8), like members of an Agency who were not

present at the hearing and not in a position to assess whether anything improper

actually occurred, and who might have a knee-jerk reaction to a random piece of

information devoid of all context.

      In short, the Agency appears to be inclined to think the worst of teachers and

wants to punish them for "crossing the line" even when there is no evidence that

the line was crossed, no evidence that any conduct by the teacher was intended to

harm any student, and no evidence that the teacher's conduct actually resulted in

any harm. But that inclination is different from having a factual basis for

concluding that a teacher is "unworthy to instruct" the youth of the State.

      In short, nothing in the phrase "unworthy to instruct" places a teacher on

notice that he will be in danger of losing his certification if, in his position as a

coach, he gives students rubdowns, assists them in stretching, allows them to use

his personal Jacuzzi when the district's is out of order, and sees them in biker

shorts. This would be a different story if the teacher were to actually engage in

improper conduct on any of these occasions; however, the Findings of Fact

adopted by the Board clearly hold that nothing improper happened.




                                         18
      (d)Finding of Fact No. 26: "From February through June 2008, Mr.
         Montalvo engaged in approximately 480 phone calls with Student 1, with
         over 80 of the calls placed after 10:00 p.m."

      The Agency has actually adopted guidelines to which this Finding is

relevant—guidelines that defeat its own argument. In 2011, the Agency adopted

Tex. Admin. Code 19 §249.3(50) (now §51) concerning "Solicitation of a romantic

relationship." Subsection (A) provides that factors which may be considered "in

determining the romantic intent of such communications or behavior, include,

without limitation":

             (i)     the nature of the communications;
             (ii)    the timing of the communications;
             (iii)   the extent of the communications;

                           ********************



             (vii) any other evidence tending to show the context of the
                   communications between the educator and student.


      Factors (i) and (vii) are not at issue in this case, leaving only the timing and

"extent" of the calls to take into account in determining whether Mr. Montalvo is

"unworthy to instruct."

      The educators who testified at the hearing testified that although 480 calls

during a five month period, including eighty after 10:00p.m., might appear to be

excessive, the important aspect was what the calls actually concerned. (See SOAH

transcript for testimony of Ricardo Saenz, Mr. Montalvo' s principal, at p. 643,


                                         19
lines through 644:3; 647: 14-649: 4; and testimony of the Rio Grande City ISD

superintendent at page 873, lines 3-12. )

      After assessing the testimony of the parties, including Mr. Montalvo's

accuser, the AU found that nothing improper was discussed during those calls that

might pertain to the solicitation of a romantic relationship. She made, therefore,

Finding of Fact No. 27:

      The phone calls were about V.S.'s track performance and emotional issues.
      The calls did not relate to or constitute a sexual or romantic solicitation or
      relationship between Mr. Montalvo and V.S.

      The Agency has wisely adopted no rule that simply states that X number of

calls between a teacher and student crosses a line. Whatever number X might be,

whether 1, 10, 20, 300, or 1,000, would be arbitrary. The same is true for the

timing of the calls.

      Instead, the Agency has included the number of calls and their timing as

factors to be taken into consideration--not in a vacuum, but in conjunction with

other factors, including the nature or substance of the calls.

      To the extent the number of calls, by itself, is even relevant to anything, the

480 calls referenced included 162 from the student (SOAH Transcript: Agency

Exh. 2A) to Mr. Montalvo. Further, approximately 301 of the calls (Exh. 2A has

some entries that are difficult to read) were one minute or less in duration, and 37




                                            20
more were two minutes or less. In fact, a large number of the calls "lasted" zero

seconds.

         In short, the All followed the Agency's guidelines to a tee. That is, in

essence, what the Agency objects to. The ALJ took all factors that the Agency

considers relevant to the situation and actually took them into consideration.

         If the Agency wants to establish a certain number of calls between a teacher

and a student as "crossing the line," it can certainly do so. Then, at least, teachers

would be on notice of the conduct for which they might be disciplined. If the

number were fifteen, they could stop at fourteen. If 300, they could stop at 299. If

one, they could refrain altogether. If that is what the Agency wants, then it should

do it.

         But there is no rational basis, in the absence of a bright line rule, for

recoiling in horror and punishing a good teacher because he did not guess what

number of calls or their timing might result in punitive action even in the absence

of any dishonorable intent and in the absence of any adverse effect on a student.

         Indeed, this is consistent with comments made by Merle Dover, one of the

Agency's attorneys, at the University of Texas School Law Seminar on March 4,

2011, as to the relevance of the number and timing of phone calls and other

electronic communications:

         It's really to put the educator on notice that in many of our cases, the text
         messaging becomes circumstantial evidence of the sanctionable conduct.

                                            21
      And the amount comes into consideration during those cases because if you
      have a situation where there are 10,000 text messages between an educator
      and a student, and the majority of those are occurring after midnight, this is
      going to be circumstantial evidence that perhaps those communications
      aren't about homework or what's going on in class and that there is an
      inappropriate relationship taking place.
      So we can't give a bright line number. What we do have is the number of
      times and length of the communication. And I think educators to be on
      notice that they will be considered.
      We find out about these cases because there has been a complaint of an
      inappropriate relationship. And when you only have the student and the
      teacher as the only two people who really know what went on between them,
      we look to these text communications and the phone records as
      circumstantial evidence.

(Emphasis added.)

      Ms. Dover's comments in this regard make sense. It clarifies the proper and

reasonable use of information concerning the number and timing of phone calls

between teacher and student: as a reason to look into the situation to see whether

there is an improper relationship. It is okay to be suspicious. What is not okay is to

use just this information, in a vacuum, removing it from all context. What is not

okay is to ignore information that negates the inference you want to draw. This is

especially true when a hearing has been held, testimony has been received, and the

fact finder has made specific fact findings rejecting the knee-jerk conclusion that

something inappropriate must be going on.

      In conclusion, the term "unworthy to instruct" is not sufficient to place a

teacher on notice that talking on the phone to a student a certain number of times


                                         22
and at certain times of day, could result in loss of his teaching certificate in the

absence of any other information. Not when the Agency has conceded that the

number and times of the conversations are merely information to be "considered,"

not bright line litmus tests.

      In sum, the Administrative Law Judge considered all of the information

related to the phone calls and rejected the Agency's position. There is no rational

or logical basis, supported by the evidence or the facts, to conclude that they make

Mr. Montalvo "unworthy to instruct" the youth of the State.

2.    The Code of Ethics has been adopted since the Marrs case

      The Marrs decision was issued in 1925. The phrase "unworthy to instruct"

was all the state superintendent had to work with at that time. As mentioned

previously, that phrase was useful as applied to obvious and inarguable

misconduct.

      In 1971, the legislature created the Professional Practices Commission as

§13.203 of the Education Code. (Acts 1971, 62nd Leg., p. 1854, ch. 735, §2.156.)

See Appendix D.

       Part of the PPC's charge, as found in §13.210, was as follows:

      (a) After public hearings at which associations and individuals
      representing the teaching profession and other interested persons shall have
      full opportunity to submit and request adoption of all or of part of the
      provisions of unofficial codes of ethics that have been adopted by state and
      national associations of members of the teaching profession, and to support,
      oppose, or request amendments to proposal, the commission shall develop


                                        23
      and adopt a "code of ethics and standard practices" which shall regulate and
      govern the conduct of the profession, parents, students, and the community.
Section 13.211 provided that:
      A violation of any rule of the code of ethics and standard practices. . .shall
      be deemed to be "unprofessional practice," which shall be grounds for
      suspension or revocation of the teaching certificate of the member, which
      grounds shall be in addition to those specified in Section 13.046 of this code;
      or the member may be warned or reprimanded for such violation, if in the
      judgment of the commissioner of education the violation is not of sufficient
      gravity to require suspension or revocation of the teaching certificate.

      Section 13.046 (Appendix E) included a provision authorizing the

commissioner to suspend or cancel a certificate:

              (1) On satisfactory evidence that the holder is conducting his
              school or his teaching activities in violation of the laws of this state;

              (2) On satisfactory evidence that the holder is a person unworthy to
              instruct the youth of this state; or

              (3) On complaint made. . .that the holder of the certificate [has
              abandoned his contract with a school district].

      The Agency cites §13.046 in its brief (at 18). It notes that this section was

repealed in 1995, when the legislature removed the PPC from under the

Commissioner of Education and State Board of Education, and replaced it with a

new agency (the current State Board for Educator Certification).

      The upshot all this is that the term "unworthy to instruct" was, as of 1995, no

longer a statutory term. It was not until years later that it resurfaced as one of the

new Agency's rules at 24 Tex. Reg. 2308 (March 26, 1999), where it was defined

as follows:

                                           24
      (45) Unworthy to instruct or to supervise the youth of this state--the
      determination that a person is unfit to hold a certificate under Subchapter B,
      Chapter 21, of the Act or to be allowed on a school campus under the
      auspices of an educator preparation program.

      In effect at all times pertinent to the present case, the 2007 definition was

identical (See Agency's Appendix F):

      (45) Unworthy to instruct or to supervise the youth of this state--the
      determination that a person is unfit to hold a certificate under the TEC,
      Chapter 21, Subchapter B, or to be allowed on a school campus under the
      auspices of an educator preparation program.

      Nothing there places a teacher on notice that the findings taken out of

context by the Agency in this case could lead to the loss of one's certificate. If this

language has any substance at all, it must be restricted to egregious cases such as

fraudulently issuing teaching certificates. Except that there is probably not an

egregious case that the Code of Ethics fails to cover—which is a major difference

between the usage of the term "unworthy to instruct" in a statute in 1925 and its

use as a supplement to an extensive Code of Ethics in the 2lst Century.

      This is not to say that the Code of Ethics is perfect. It is not. However, it

does a much better job at placing educators on notice as to what is sanctionable

conduct and what is not. Although it cannot list every specific fact situation that

could land an educator in "hot water," it does provide more guidance, more clarity,

and less guesswork to those in the teaching profession.




                                          25
      The specific provisions of the Code of Ethics relied on by the Agency in this

case were:

         • Standard 1.7, by "failing to comply with state regulations, written
         school board policies, and other laws."

         • Standard 3.2, by "knowingly treating a student in a manner that
         adversely affects the student's learning, physical health, mental health, or
         safety."

         • Standard 3.5 by "engaging in physical mistreatment of a student."

         • Standard 3.6, by "soliciting or engaging in sexual conduct or a
         romantic relationship with a student."

      There was no evidence of failing to comply with any state regulations,

written school board policies, or other laws. Standards 3.2, 3.5, and 3.6 were all

specifically rejected by the Administrative Law Judge (as well as by the Agency

itself in adopting the ALJ's Findings of Fact and Conclusions of Law 1-6):

      Finding of Fact No. 21: "There is insufficient evidence to support a finding
      that the rub downs were sexual and involved inappropriate touching."
      Finding of Fact No. 24: "There is insufficient evidence to support a finding
      that Mr. Montalvo sexually abused or assaulted V.S. when she went to use
      the Jacuzzi."
      Finding of Fact No. 25: "There is insufficient evidence to support a finding
      that Mr. Montalvo sexually abused or assaulted V.S. in the field house."
      Finding of Fact No. 27: "the phone calls were about V.S.'s track
      performance and emotional issues. The calls did not relate to or constitute a
      sexual or romantic solicitation or relationship between Mr. Montalvo and
      V.S."




                                        26
      Finding of Fact No. 28: "There is insufficient evidence to support a finding
      of any inappropriate touching, or sexual or romantic solicitation or
      relationship, between Mr. Montalvo and V.S."
      Finding of Fact No. 29: "There is insufficient evidence to support a finding
      that Mr. Montalvo knowingly treated V.S. in a manner that adversely
      affected her learning, physical health, mental health, or safety.
      Finding of Fact No. 30: "There is insufficient evidence to support a finding
      that Mr. Montalvo intentionally, knowingly, or recklessly engaged in
      physical mistreatment, neglect, or abuse of V.S.
      Conclusion of Law No. 6: "The foregoing Findings of Fact do not support
      conclusions that Mr. Montalvo violated Standards 3.2, 3.5 or 3.6 of the
      Educators' Code of Ethics. 19 Tex. Administrator. Code §247.2(b)(3)(B),
      (E), and (F) [now §247.2(3)(B), (E), and (F)]."

      This does not mean that there might not be a situation that would fall outside

of the Educators' Code of Ethics that would make a teacher "unworthy to instruct."

However, the provision concerning teacher-student interactions is extensive. At all

times pertinent to the present case, the provisions related to Ethical conduct toward

students, read as follows (Appendix G):

      Ethical Conduct Toward Students.

      (A) Standard 3.1. The educator shall not reveal confidential information
      concerning students unless disclosure serves lawful professional purposes or
      is required by law.

      (B) Standard 3.2. The educator shall not knowingly treat a student in a
      manner that adversely affects the student's learning, physical health, mental
      health, or safety.

      (C) Standard 3.3. The educator shall not deliberately or knowingly
      misrepresent facts regarding a student.




                                          27
       (D) Standard 3.4. The educator shall not exclude a student from
      participation in a program, deny benefits to a student, or grant an advantage
      to a student on the basis of race, color, sex, disability, national origin,
      religion, or family status.

       (E) Standard 3.5. The educator shall not engage in physical mistreatment of
      a student.

      (F) Standard 3.6. The educator shall not solicit or engage in sexual conduct
      or a romantic relationship with a student.

      (G) Standard 3.7. The educator shall not furnish alcohol or
      illegal/unauthorized drugs to any student or knowingly allow any student to
      consume alcohol or illegal/unauthorized drugs in the presence of the
      educator.


      These are what the Agency calls its "enforceable standards." 19 Tex. Admin.

Code §247.2. They include, as Standard 3.2, a provision that "[t]he educator shall

not knowingly treat a student in a manner that adversely affects the student's

learning, physical health, mental health, or safety." The All specifically found that

Mr. Montalvo did not treat the student in question in a way that was adverse to her

learning, physical health, mental health, or safety."

      Not even with respect to talking to her on the phone.

      In conclusion, when put in the context of all of the Findings made by the

Administrative Law Judge and adopted by the Agency, as well as the specific

findings that none of the alleged Code of Ethics violations occurred, the phrase

"unworthy to instruct," cannot be held to have any applicability to the present case.




                                          28
      B.    The Agency has failed to show that Mr. Montalvo's actions, which it
            admits are not violations of the Code of Ethics, somehow make him
            "unworthy to instruct"

      As mentioned previously, it might be possible for an individual to be

"unworthy to instruct" while having complied with the Code of Ethics, but

Appellee will leave it to the Agency to come up with hypotheticals that fit into that

category.

      This case, however, does not deal with hypotheticals; it deals with reality.

And nothing that Mr. Montalvo has been found to have done qualifies for the

"Ethical but still somehow Unworthy" designation.

      What the Agency contends makes him "unworthy to instruct," even in the

absence of any finding of a violation of the Code of Ethics, and even with the

Agency's relatively meaningless and circular definition of "unworthy" ("the

determination that a person is unfit to hold a certificate under the TEC, Chapter 21,

Subchapter B, or to be allowed on a school campus under the auspices of an

educator preparation program") are the following (Agency Brief, p. 22):

             (a) Although nothing untoward happened when V.S went to Mr.
             Montalvo's house to use the Jacuzzi, he allowed her to do so;

             (b) Although the phone calls were not of an improper nature, and
             the number, pursuant to the Board's own rules, is simply one piece of
             information to be considered in determining whether something
             improper was going on, the number of calls, in and of itself, makes
             him "unworthy to instruct."




                                         29
      The Agency contends, on page 11 of its brief, that it is "reasonable for the

Board to be concerned about hundreds of phone calls having taken place during a

four-month period between VS and Montalvo."

      Indeed, it is. This information justifies being concerned. It justifies being

suspicious. It justifies looking into the matter and investigating it to determine if

actual wrongdoing was taking place.

      Well, the Agency investigated. It requested a hearing before SOAH. It

presented its evidence before a trained and impartial fact finder. A fact finder who

found that no wrongdoing had occurred—a fact the Agency actually adopted as

Finding of Fact 27:

             Finding of Fact No. 27: "the phone calls were about
             V.S.'s track performance and emotional issues. The
             calls did not relate to or constitute a sexual or romantic
             solicitation or relationship between Mr. Montalvo and
             V.S."

      Once mere suspicions are found to be unfounded, the question becomes:

What, precisely, did Mr. Montalvo do that falls within the catch-all "unworthy to

instruct" language? What is it, in spite of the fact that nothing he did was found to

have been of ill-intent or had an adverse effect on the student in question, that

makes him a person who is not worthy to instruct the youth of the state of Texas?

      The answer is: "Nothing."




                                         30
      The Agency is obviously bothered by a certain unspecified number of phone

calls made at certain unspecified times of day, for certain unspecified lengths; and

rub downs of female students by a male coach apparently make it squeamish

(despite evidence at hearing that this is not unusual). If it wants to outlaw conduct

that it finds personally offensive, it has the power to do it.

      What the Agency cannot do, and should not be allowed to do, is hide behind

the assertion that it can't possibly list everything that makes one unworthy to

instruct"—not when its own position is that the number of calls per se does not

make one "unworthy," but, instead, is only a factor that may be considered in

determining whether something improper is going on.

      What the Board does not have the power to do, as a matter of due process, is

adopt the phrase "unworthy to instruct" in a regulation and decide later what it

means, making it an entirely subjective concept, "with the attendant dangers of

arbitrary and discriminatory application"--especially if what it later decides is not

reasonably self-apparent to a teacher of common intelligence. See Grayned, 408
U.S. 104, 108-09, 92 S. Ct. 2294, 2298-99, 33 L. Ed. 2d 222 (1972).


                                       ISSUE II.

       The Agency's changes fly in the face of the Findings of Fact it adopted
       as its own




                                           31
       The Agency acknowledges that it adopted all of the ALJ's Findings of Fact,

as well as the first six Conclusions of Law, which specifically shoot down all of its

allegations that the Code of Ethics was violated.

       As mentioned previously, it is conceivable that conduct that does not offend

the Code of Ethics could fall within the "unworthy to instruct" category (assuming,

for the sake of discussion, that "unworthy to instruct" is a valid construct).

However, the Agency fails to show how the facts in this case justify a conclusion

to that effect.

       Instead, the Agency argues that Mr. Montalvo's actions demonstrate "poor

judgment." (Agency Brief at 9-10.) It notes that even "the All found at least two

of his decisions to be of questionable judgment and a cause for concern."

       The issue of "cause for concern" has been previously addressed. In short,

"cause for concern" is not the same thing as "unworthy to instruct," and equating

the two is the pinnacle of arbitrariness and capriciousness.

       The Agency claims:

       It is reasonable, given the Findings of Fact, for a state licensing board
       charged with regulating educator conduct in an effort to ensure the safety of
       schoolchildren, to find that Montalvo's judgment and subsequent actions
       placed those children at risk.
       (Agency Brief at 9.)
       This is where the Agency goes far afield from reasonable decision-making:




                                         32
(a)   First, if the Agency thinks its charge is to sanction teachers who

exercise poor judgement, it needs a staff many times larger than what

it has. There is not a teacher alive, nor attorney, nor physician, nor

anyone, who never exercises poor judgment in his or her daily or

professional life.


(b)   If the standard for revoking a teacher's certificate is "poor

judgment," the Agency needs to say so specifically by adopting a

Standard to that effect (and then try to defend that standard as a matter

of due process, reasonable notice of what is proscribed, or even a

matter of logic).


(c)    The Appellee is unaware of a single case in which the Agency

has ever revoked a teaching certificate for exercising poor judgement

in the absence of some serious consequence flowing from it, and the

Agency did not offer one at the SOAH hearing and has not done so at

any point in the proceedings in District Court or this appeal.


(d)    The issue of judgment is a matter best left to the employing

school district. If a teacher exercises poor judgment, it is not the task

of the Agency to prohibit all school districts throughout Texas from

employing an individual. "Poor judgment" means different things to
  different people, and specific instances are more important to some

  school districts and administrators than others. Some might find that

  what others consider poor judgment is not poor judgment at all, or that

  the teacher's attributes as someone who reaches and inspires students

  to be their best overrides an occasional lapse of judgment.

  Unless a lapse of judgment is so severe that it cannot be corrected or

  remediated by counseling, directives, or reprimands, exercising poor

  judgment is not even cause for terminating a teacher's employment

  with a school district, let alone grounds to revoke the teacher's

  certification and prohibit all districts from employing that teacher. The

  Commissioner of Education, the highest ranking education official in

  Texas, has noted:

  one instance of exercising poor judgment will not necessarily
  support an action of termination of employment. See e.g., Shivers v.
  Liberty ISD, No. 163-R3-682, p. 14 (Comm. Educ., Jan. 1985). In
  most instances, the best way to handle such matters is to advise the
  teacher that he or she has exercised poor judgment and that a
  recurrence of the objectionable conduct might result in the
  teacher's termination. In the present case, there is no reason to
  believe that a stern warning to that effect would not have effectively
  prevented a recurrence of the conduct.

Whalen v. Rock Springs ISD, No. 065-R1B-284 Comm'r Education.

1985), 1985 TX Educ. Agency LEXIS 61, *11985, at *17 (emphasis

added).



                              34
         In the Whalen case, the Commissioner, nevertheless, affirmed the

         termination because the local Board of Trustees had determined that the

         substance of the teacher's comments were harmful or potentially harmful

         to the students taking into account a number of factors, including the type

         of community the district served. The Commissioner felt that the Board

         was "closest to the situation, most familiar with the standards and

         expectations of the community in which the children affected reside." Id.

         at *15-16, 18.

         The Commissioner noted, however:

                a. that any harm stemming from "poor judgment" must be

                   significant, not minor, to support a termination (Id. at *18); and

                b. the factors unique to the discussion of the teacher's behavior in

                   that case may be different in other cases due to the variety of

                   community standards found in the 1100 plus school districts in

                   Texas (Id.).

      In summary, the Agency had a right to be "concerned." It had a right to

investigate. It had a right to submit its concerns and the results of its investigation

at a hearing. Even after those concerns were proven unfounded, it had the right to

express those concerns to Mr. Montalvo and tell him that it disapproved of his

judgment and to be careful not to do the same things in the future.



                                          35
      What the agency had no right to do was revoke Mr. Montalvo's teaching

certificate for exercising "poor judgment" that was unaccompanied by any actual

adverse consequence (even a minor one) to anyone or anything other than

speculation that something bad might occur in the future; and to use its speculation

to bar more than a thousand school districts in Texas from employing him,

notwithstanding the fact that each district understands its own community, its own

needs, and its own students far better than any single Agency.



                                    ISSUE III.

The Board's application of the "unworthy to instruct" "standard" is arbitrary
and capricious and not supported by substantial evidence even if the language
                         is constitutional on its face

A. The meaning and history of "unworthy to instruct."

      1.    The "unworthy to instruct language" was repealed by the legislature in
            1995.

      As noted previously, the legislature repealed the "unworthy to instruct"

provision in 1995 when it created the State Board for Educator Certification.

Unlike 1925, a Code of Ethics for educators had been adopted that gave much

better guidance to educators about what conduct would be deemed improper than

the state superintendent had to work with in 1925.




                                         36
        After four years in which the "unworthy to instruct language" was not

present in statute or regulation in any form, the Agency added it as a regulation in

1999.

        It can be argued whether this language, now that a comprehensive Code of

Ethics had been established, added anything of substance. What should not be

arguable is that nothing in the present case was outside the Code of Ethics and yet,

still, somehow, within the purview of the catchall phrase "unworthy to instruct."

        2.   The "unworthy to instruct" language has never been held to be
             applicable to actions that did not clearly make an individual
             "unworthy to instruct."

        Assuming, for the sake of discussion, that the "unworthy to instruct"

language is today valid on its face as a regulation (as opposed to a repealed

statute), it has only ever been upheld to the extent that it was applicable to the

fraudulent issuance of teaching certificates. As addressed previously, any educator

of common intelligence should be aware that this type of fraudulent activity with

regard to teaching credentials would make one "unworthy" of holding a place of

trust and importance in the educational community.

        To the same extent, the "unworthy to instruct" language might still be valid

when involving extreme and egregious conduct that is not now articulated in the

Code of Ethics. The problems with relying on this proposition, however, are two-




                                         37
fold: (a) what actions could possibly fit within this construct, and (b) the Findings

of Fact as to Mr. Montalvo's conduct are not among them.

B.    If "unworthy to instruct" applies to anyone, it is not Mr. Montalvo.

      As mentioned a number of times previously, the current Code of Ethics casts

a wide shadow. It is difficult for even a creative person to come up with conduct

that would not fit within the Code of Ethics yet somehow result in a conclusion

that it made one "unworthy to instruct."

      Take the conduct in Marrs, for example: fraudulently issuing bogus teaching

certificates. That is now covered by Standards 1.1 and 1.7 (19 Tex. Admin. Code

§247.2):

      (A) Standard 1.1. The educator shall not knowingly engage in deceptive
      practices regarding official policies of the school district or educational
      institution.

      (G) Standard 1.7. The educator shall comply with state regulations, written
      local school board policies, and other applicable state and federal laws.

      The Code of Ethics standards concerning Ethical Conduct toward Students

(Appendix G) were well thought out, thoroughly vetted, and comprehensive. To

repeat what has been stated a number of times in this brief, what conduct could

obviously make one "unworthy to instruct" that is not included in these standards?

      If, and this is a major if, there is something that does meet the parameters of

making one "unworthy to instruct" while not violating any of the standards in the

Code of Ethics, it is something that does not exist in this case.

                                           38
      The Agency claims, on page 22, that Mr. Montalvo is "unworthy to instruct

by 'crossing the bounds of an appropriate student-teacher relationship.'" It, again,

claims that this was a "lack of judgment," which has been addressed previously.

      Where the Agency goes off the rails is its assertion that:
      [u]ltimately, whether or not improper conduct—conduct beyond the ALJ's
      Findings of Fact—took place is not the issue. Thus, it does not matter
      whether the content of the phone calls was romantic in nature. Stated another
      way, it is immaterial whether the content of the phone calls implicated a
      Code of Ethics violation for the Board to find that the conduct exceeded the
      bounds of an appropriate student-teacher relationship and thus at least
      implicates the standard of "unworthy to instruct."

(Emphasis added.)

      Well, yes, Agency, it does matter whether something improper actually

occurred prior to depriving a professional of his livelihood. Could there be an

exception if a finding were made, based on evidence, that the educator's intent was

to engage in or solicit an inappropriate relationship with a student?

      Maybe. But that is not what we have in this case.

      Speculation, which is all the Agency has after the rejection of its claims by

the All, is not the same thing as substantial evidence. And relying on sheer

speculation is as arbitrary and capricious and abusive of discretion as anything

could possibly be.




                                         39
                                    ISSUE IV.

 The trial court exercised its discretion properly and responsibly in issuing a
                             permanent injunction

      There is no evidence that the trial court acted improperly or that it failed to

weigh the equities. The trial court determined that the Agency's decision to revoke

Mr. Montalvo's teaching certificate was not supported by substantial evidence and

was arbitrary and capricious. Under these circumstances, the equities favoring the

Agency were slight.

            The trial court also heard undisputed testimony, at the Application for

      Permanent Injunction hearing (Reporter's Record: 18:24-21:11), that Mr.

      Montalvo:

            • had taught in Rio Grande City Independent School District for 20
                 years;
            • coached track for approximately eight years;
            • had received consistently received exceeds expectations on his
                 evaluations;
            • had never had any negative feedback in the evaluation category
                 concerning interactions and communications with students;
            • was placed on leave with pay by the district when he was indicted
                for sexual assault; and
             • was reinstated by the district when he was acquitted.

      So, yes, the trial court did weigh the equities, including the fact that the

school district that had employed him as a teacher for twenty years, and which




                                         40
knew him as a person and educator by an exponential factor better than the

Agency, trusted him with its students.

      There simply were no equities favoring the Agency, unless demanding a

pound of flesh while acting arbitrarily and capriciously and in spite of the

evidence, rather than because of it, is somehow considered an equity.



                                  CONCLUSION

      In conclusion, the State Board for Educator Certification has no facts on

which to rest its claim that Mr. Montalvo is "unworthy to instruct" the children of

Texas. Indeed, the Agency itself adopted Findings that rejected every one of its

claims that Mr. Montalvo had violated the Educators' Code of Ethics.

      The Agency is left to argue that, despite no violations of the Code of Ethics

by Mr. Montalvo, his teaching certificate should be revoked because of the concept

of "unworthy to instruct," which is no longer found in any statute and which has

been virtually subsumed by an extensive Code of Ethics that appears to cover

anything a teacher could do that would make one "unworthy to instruct."

      To the extent that the "unworthy to instruct" language is an independent

basis for revoking an educator's certificate, it must, to be constitutional, be applied

only to those cases where a person of common intelligence would understand that

his or her conduct clearly fits into that category—conduct such as fraudulently



                                          41
issuing bogus teaching certificates that would undermine the public schools of the

state of Texas. It cannot be applied to instances where the Agency claims that an

educator used "poor judgement"—at least not in the absence of any harmful

outcome or a finding that harm was intended.

      It is time for this Agency to let go of this educator and let him benefit the

children of the State of Texas as a teacher. It is not time to send a signal to all

teachers in the State of Texas that every time they make a mistake in the exercise

of their judgment that results in no harm to anyone, they will, nevertheless, be

subject to losing their teaching certificate if the State Board for Educator

Certification second guesses or overreacts to what they have done.


                                    PRAYER

      Erasmo Montalvo, Appellee, respectfully requests that this Court affirm the

Judgment of the trial court in all respects and deny all relief sought by Appellant,

the State Board for Educator Certification.




                                         42
                                        BRIM, ARNETT & ROBINETT, P.C.
                                        Attorneys at Law
                                        2525 Wallingwood Drive
                                        Building 14
                                        Austin, Texas 78746
                                        (512) 328-0048
                                        (512) 328-4814 (facsimile)

                                 BY: /s/ Mark W. Robinett
                                     MARK W. ROBINETT
                                     State Bar No. 17083600




I certify that this brief complies with Tex. R. App. P. 9


                      CERTIFICATE OF COMPLIANCE

       The word count is 9540. The word processing software used to prepare this
filing and calculate the word count is Microsoft Word 2010.


                                               /s/ Mark W. Robinett
                                               MARK W. ROBINETT




                          CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the foregoing instrument was
served via the Court's ECF system to Ellen M. Sameth, attorney for Appellant
State Board for Educator Certification, this 29th day of June 2015.

                                               /s/ Mark W. Robinett
                                               MARK W. ROBINETT


                                          43
                            APPENDIX


A.   Original Petition

B.   Historical Rule for the Texas Administrative Code - 19 Texas
     Administrative Code §249.3

C.   Texas Register - 19 Texas Administrative Code Rule §249.3 Texas
     Register

D.   Excerpts from Education Code of:          Professional Practices
     Commissions

E.   Texas Education Code §13.046

F.   Proposed Rules, December 11, 1998, 23 Tex. Reg 12615

G.   Texas Administrative Code, 19 Texas Administrative Code Rule
     §247.2

H.   Commissioner of Education Decision
  TAB A
Original Petition
                         TEA DOCKET NO. 5015-EC-0611

TEXAS EDUCATION AGENCY,                            BEFORE THE STATE BOARD
EDUCATOR CERTIFICATION AND
STANDARDS DIVISION,
  Petitioner

V.                                                                FOR


ERASMO MONTALVO, JR.,
  Respondent                                       EDUCATOR CERTIFICATION


                               ORIGINAL PETITION

       Pursuant to TEX. EDUC. CODE §21.035, the Texas Education Agency, Educator
Certification and Standards Division ("Petitioner-) on behalf of the State Board for
Educator Certification ("the Board" or "SBEC-) tiles this Petition against ERASMO
MONTALVO, JR., ("Respondent") based on alleged violations of Title 19, TEXAS
ADMINISTRATIVE CODE ("TAC"). ch. 227 through 250, and in support thereof shows the
following:

                                             I.
                   LEGAL AUTHORITY AND JURISDICTION

1.    Pursuant to TEX. EDUC. CODE §21.031 and §21.041(b), SBEC is a State Board
      conducting its duties under the authority of the laws of the State of Texas. and rules
      and regulations duly promulgated thereunder. Pursuant to TEX. EDUC. CODE
      §21.035, SBEC's administrative functions, including the enforcement of educator
      standards of conduct, are provided by the Texas Education Agency, Educator
      Certification and Standards Division, whose address is 1701 N. Congress Ave., 5th
      Floor, Austin, Texas 78701-1494.

      Respondent is a natural person who at all times relevant to this proceeding has held
      an active Texas Educator Certificate. Therefore, SBEC has jurisdiction f'or the
      purposes of this proceedimg as provided in 19 TAC §249.18. Respondent may be
      served with notice of all actions and proceedings relating to this case through
      Respondent's last known address in the Board records and his attorney of record:

      ERASMO MONTALVO, JR.                         MARK W. ROBINETT
      3461 Mockingbird Drive                       Brim, Arnett, Robinett, Conners &
      Rio Grande City, Texas 78582                 McCormick, P.C.
                                                   2525 Wallingwood Drive, Bldg. 14
                                                   Austin, Texas 78746
          Respondent is required to keep his address current under the terms of 19 TAC
          §230.431.

4.        Pursuant to 19 TAC §249.15(a), Petitioner may take the following actions:

          (a)          place restrictions on the issuance, renewal, or holding of a certificate, either
                       indefinitely or for a set term;
         (b)           issue an inscribed or non-inscribed reprimand;
         (c)           suspend a certificate for a set term or issue a probated suspension for a set
                       term;
         (d)           revoke or cancel, which includes accepting the surrender of a certificate
                       without opportunity for reapplication for a set term or permanently; or
         (e)           impose any additional conditions or restrictions upon a certificate that the
                       SBEC deems necessary to facilitate the rehabilitation and professional
                       development of the educator or to protect students, parents of students,
                       school personnel, or school officials.


5.        Pursuant to 19 TAC §249.15(b), Petitioner may order disciplinary action against a
          person or certificate over which Petitioner has jurisdiction upon a determination
          based on satisfactory evidence that:

         (a)           the person has conducted school or education activities in violation of law:
         (b)           the person is unworthy to instruct or to supervise the youth of this state;
         (c)           the person has violated a provision of the Educators' Code of Ethics;
         (d)           the person has failed to report or has hindered the reporting of child abuse or
                       the known criminal history of an educator as required by law and 19 TAC
                       §249.14;
         (e)           the person has abandoned a contract in violation of the TEX. EDUC. CODE
                       §21.105(c), §21.160(c), or §21.210(c);
         (f)           the person has failed to cooperate with the Texas Education Agency (TEA)
                       in an investigation;
          (g)          the person has committed an act described in 19 TAC §249.12(b),
                       §249.14(g). or §249.16(b); and/or
          (h)          the person has violated the security or confidential integrity of a secure test
                       by departing from the procedures established by the commissioner of
                       education including. but not limited to. acts and omissions described in 19
                       TAC § 101.65.


6.        Pursuant to 19 TAC §249.17(d), Petitioner must permanently revoke the teaching
          certificate of any educator or permanently deny the application of any applicant if,
          after a contested case hearing, it is determined that the educator or applicant:

          a.           engaged in or solicited any sexual contact or romantic relationship with a
                       student or minor, as defined in 19 TAC §249.14(m);


Ercorno llonhilly Jr
Original Petition
          h.           possessed or distributed child pornography;
          c.           was registered as a sex offender;
          d.           committed criminal homicide;
          e.           possessed without a prescription, transferred, sold, distributed, or conspired
                       to possess without a prescription, transfer, sell, or distribute any controlled
                       substance defined in the Texas Health and Safety Code, Chapter 481, on
                       school property; or
          f.           committed any offence described in TEC §21.058.

7.        Petitioner may order disciplinary action pursuant to its enforcement authority under
          19 TAC §247, upon a determination based on satisfactory evidence that a person
          has violated a provision of the Educators' Code of Ethics.

                                                11.
                                         MATTERS ASSERTED

       In support of this Original Petition and based on information and belief, Petitioner
charges and alleges the following:

1.        ERASMO MONTALVO, JR., Respondent, holds Texas Educator Certificate No.
          XXX-XX-66-13 and is subject to the jurisdiction of this Board.

          Respondent's Texas Educator Certificate was in full force and effect at all times
          material and relevant to this Petition.

3.        At all times material hereto, Respondent was employed with the Rio Grande City
          Consolidated Independent School District, in Rio Grande City, Texas. as a track and
          field coach at Rio Grande City High School.

4.        Respondent is currently on paid administrative leave from Rio Grande City CISD.

5.        In or around the spring of 2008, Respondent intentionally or knowingly engaged
          in sexual contact with "Student 1, " a person under the age of 17 years of age, on
          numerous occasions.

6.        At or around the time in question, the spring of 2008, Student I was a student at
          Rio Grande City High School and a member of the track and field team coached
          by Respondent.

7.        In or around February of 2008. Student 1 injured her hamstring while running at a
          track meet. Respondent took Student 1 to a bus and massaged her leg at that time.

8.        As the injury did not heal, Respondent continued to massage Student I 's
          leg/hamstring area and would move farther and farther up her leg as he massaged
          her. Ultimately, Respondent's touching became inappropriate, moving up into
          Student l's genital area.


trawl() fontalvo. Jr                                  1
(animal PetitIon
9.       Also during the spring of 2008, Student I. along with+It
                                                              0,—er Female students on the
         girls' track team, would go to Respondent's home to soak in his -hot tub.- which
         was actually a Jacuzzi-style bathtub in the master bathroom of his home.

10.      On one of these occasions when Student 1 was alone with Respondent in his
         home, in or around April 2008, Respondent invited Student 1 to use his "hot tub.-
         He then asked her to lie on his bed so that he could massage her leg. At that
         time, Respondent then proceeded to engage in sexual intercourse and oral sex
         with Student 1.

11.      Subsequently, Respondent engaged in sexual relations with Student 1 on school
         property in the Field 1 louse.

12.      Continuing on through the spring semester of 2008, Respondent would engage in
         inappropriate touching of Student 1, sometimes occurring on school property.

13.      During this time, Respondent told Student 1 that he had to continue to massage her
         because it was the only way she would perform well at the district and regional
         level track meets.

14.      Respondent also told Student 1 that if she told the athletic trainer she was injured,
         the trainer would not let Student I run in the district and regional track meets.

15.      Respondent also told Student I that if she told anyone of the sexual nature of their
         relationship that he would destroy her chances of getting a college scholarship,
         which he had assisted her in obtaining.

16.      Further, during the spring of 2008, there were approximately 480 phone calls
         exchanged between Respondent and Student 1. Over 80 of these phone calls were
         placed after 10:00 p.m. at night.

17.      Student I graduated from Rio Grande City High School in May of 2008 and left
         for college on a track & field scholarship that next fall.

18.      In May of 2009, a college counselor notified the authorities in Starr County,
         Texas. that Student 1 reported to her that she had been sexually assaulted by
         Respondent in the spring of 2008.

19.      On or about May 26. 2009, the Starr County District Attorney's office was made
         aware of information that a sexual assault involving Respondent had taken place
         on Rio Grande City CISD premises approximately one (1) year prior.

20.      On or about May 27, 2009, the Rio Grande City CISD Police Department opened
         the case and investigation was initiated into the aforementioned events.




ErdAmo llontalvo Jr                            4
        Petition
21.        On or about May 29, 2009. Respondent was arrested on two (2) warrants of
           sexual assault, both 2" degree felony offenses.

           In the October 2009 term of the Starr County Grand Jury, Respondent was
           indicted on two (2) counts of sexual conduct against Student 1, occurring while
           Respondent was an employee of a public secondary school.

23.        The criminal case proceeded to trial by jury on the two (2) counts of Improper
           Relationship between Educator and Student and Respondent was found to be "not
           guilty- on both counts.

24.        Petitioner asserts that Respondent's conduct as outlined herein indicates that the
           Respondent is a person unworthy to instruct or supervise the youth of this state in
           violation of 19 TAC §249.15(b)(2).

25.        Petitioner asserts that Respondent's conduct as outlined herein indicates that the
           Respondent has violated a provision of the Educators' Code of Ethics, specifically
           Standard 1.7, 19 TAC §247.2(b)(1)(G), by failing to comply with state regulations,
           written local school board policies, and other applicable state and federal laws.

26.        Petitioner asserts that Respondent's conduct outlined herein indicates that the
           Respondent has violated a provision of the Educators' Code of Ethics, specifically
           Standard 3.2, 19 TAC §247.2(b)(3)(B), by knowingly treating a student in a manner
           that adversely affects the students' learning, physical health, mental health, or
           safety.

27.        Petitioner asserts that Respondent's conduct outlined herein indicates that the
           Respondent has violated a provision of the Educators' Code of Ethics, specifically
           Standard 3.5, 19 TAC §247.2(b)(3)(E), by engaging in physical mistreatment of a
           student.

28.        Petitioner asserts that Respondent's conduct outlined herein indicates that the
           Respondent has violated a provision of the Educators' Code of Ethics, specifically
           Standard 3.6, 19 TAC §247.2(b)(3)(F), by soliciting or engaging in sexual conduct
           or a romantic relationship with a student.

           Petitioner asserts that Respondent's conduct outlined herein indicates that the
           Respondent has committed an act described in 19 TAC §249.14(g)(1), conduct that
           indicates a risk to the health, safety. or welfare of a student or minor; parent of a
           student, fellow employee or professional colleague.

30.        Petitioner asserts that Respondent's conduct outlined herein indicates that the
           Respondent has committed an act described in 19 TAC §249.17(d)(1), engaging in
           or soliciting sexual contact or romantic relationship with a student or minor.




1:rasino .1baittrivo Jr
Ortutnal l'ctition
                                        III.
                           FAILURE TO REACH SETTLEMENT

       Pursuant to 19 TAC §249.26(b)(4), Petitioner avers that the parties have failed to
reach settlement of the matters asserted in this Petition.

                                        IV.
                            NOTIFICATION TO RESPONDENT

       Pursuant to 19 TAC §249.26(b)(6), Petitioner hereby notifies Respondent of the
following:

IF YOU DO NOT FILE A WRITTEN ANSWER TO THIS PETITION WITH THE
TEXAS EDUCATION AGENCY ATTORNEY IDENTIFIED BELOW WITHIN 30
CALENDAR DAYS OF BEING SERVED WITH THIS PETITION, THE STATE
BOARD FOR EDUCATOR CERTIFICATION MAY GRANT THE RELIEF
REQUESTED IN THIS PETITION, INCLUDING REVOCATION OF YOUR
CERTIFICATE BY DEFAULT. THE MATTERS ASSERTED IN THE PETITION
WILL BE DEEMED ADMITTED UNLESS YOUR WRITTEN ANSWER
SPECIFICALLY DENIES EACH ASSERTION PLED AND IS FILED WITHIN
THE PRESCRIBED TIME PERIOD. IF YOU FILE A WRITTEN ANSWER BUT
THEN FAIL TO ATTEND A SCHEDULED HEARING, THE STATE BOARD FOR
EDUCATOR CERTIFICATION MAY GRANT THE RELIEF REQUESTED IN
THIS PETITION, INCLUDING REVOCATION OF YOUR CERTIFICATE.

                                             V.
                                           PRAYER

           WHEREFORE, PREMISES CONSIDERED, Petitioner prays:

1.        That the Administrative Law Judge enter a Proposal for Decision recommending
          that the Board ISSUE AN ORDER FOR A SANCTION UP TO AND
          INCLUDING PERMANENT REVOCATION of the Texas Educator Certificate
          Number XXX-XX-45-40, as authorized by 19 TAC §249.15 and §249.I 7.

          That the Administrative Law Judge enter a PROPOSAL FOR DECISION
          containing FINDINGS OF FACT holding that the Respondent committed the acts
          as charged and alleged herein, CONCLUSIONS OF LAW holding that the
          Respondent violated the statutes and rules as charged and alleged herein, and a
          RECOMMENDATION that Petitioner exercise its authority pursuant to 19 TAC
          §249.15 and 19 TAC §249. I 7 to take the aforementioned DISCIPLINARY
          ACTION against the Respondent's Texas Educator Certificate; and

3.         Petitioner specifically prays for any such other relief to which it may be entitled
           under law or equity.



kra.smo iontoh o. Jr                            6
original Petition
                                           Respectfully submitted,



                                           By:        LL             r--
                                           Merle Hoffman Dover
                                           State Bar No. 00787706
                                           Texas Education Agency
                                           1701 N. Congress Ave.
                                           Austin, Texas 78701-1494
                                           Tele: (512) 463-9716
                                           Fax: (512) 463-7545

                                           Attorney for Petitioner TEA/SBEC




                               CERTIFICATE OF SERVICE


       I hereby certify that on the 7th day of June 2011, a true and correct copy of this
Original Petition has been forwarded to:

ERASMO MONTALVO, JR.                       Via CMRRR #91 7199 9991 7030 1539 8741
3461 Mockingbird Drive                     and First Class U.S. Mail
Rio Grande City, Texas 78582

MARK W. ROBINETT                           Via CMRRR 491 7199 9991 7030 1539 8734
Brim, Arnett, Robinett, Conners &          and First Class U.S. Mail
McCormick, P.C.
2525 Wallingwood Drive, Bldg. 14
Austin, Texas 78746


                                                       1/1


                                           Merle Hoffman Dover




1:: row no IA 'It,' A. a. Jr                7
Orunnal
                TAB B

Historical Rule for the Texas Administrative
Code - 19 Texas Administrative Code §249.3
«Back   Historical Rule for the Texas Administrative
                             Code
TITLE 19     EDUCATION
PART 7       STATE BOARD FOR EDUCATOR CERTIFICATION
CHAPTER 249 DISCIPLINARY PROCEEDINGS, SANCTIONS, AND
             CONTESTED CASES
SUBCHAPTER GENERAL PROVISIONS
A
RULE §249.3 Defmitions

The following words, terms, and phrases, when used in this chapter, shall have the
following meanings, unless the context clearly indicates otherwise.

 (1) Administrative denial--a decision or action by the Texas Education Agency
(TEA) staff to deny a person any of the following based on the withholding or voiding
of certification test scores; the invalidation of a certification test registration; or
evidence of a lack of good moral character or improper conduct:
   (A) admission to an educator preparation program;
   (B) certification (including certification following revocation, cancellation, or
surrender of a previously issued certificate) or renewal of certification; or
   (C) reinstatement of a previously suspended certificate.
 (2) Administrative law judge (ALJ)--a person appointed by the chief judge of the
State Office of Administrative Hearings (SOAR) under Texas Government Code,
Chapter 2003.
 (3) Answer--the initial responsive pleading filed in reply to factual and legal issues
raised by a petition.
 (4) Applicant--a party seeking any of the following from the TEA staff or the State
Board for Educator Certification (SBEC): issuance of a certificate (including issuance
of a new certificate following revocation, cancellation, or surrender of a previously
issued certificate); renewal of a certificate; or reinstatement of a suspended certificate.
 (5) Cancellation--the invalidation of an erroneously issued certificate.
 (6) Certificate--the whole or part of any certificate, permit, approval, endorsement,
or similar form of permission issued by the TEA staff or the SBEC. The official
certificate is the record of the certificate as maintained on the SBEC's website.
 (7) Certificate holder--a person who holds a certificate issued under the Texas
Education Code (TEC), Chapter 21, Subchapter B.
 (8) Chair--the presiding officer of the SBEC, elected pursuant to the TEC, §21.036,
or other person designated by the chair to act in his or her absence or inability to
serve.
 (35) Reprimand--the SBEC's formal censuring of a certificate holder.
   (A) An "inscribed reprimand" is a formal, published censure appearing on the face
of the educator's virtual certificate.
   (B) A "non-inscribed reprimand" is a formal, unpublished censure that does not
appear on the face of the educator's virtual certificate.
 (36) Revocation--a sanction imposed by the SBEC permanently invalidating an
educator's certificate.
 (37) Respondent--the party who contests factual or legal issues or both raised in a
petition; the party filing an answer in response to a petition.
 (38) Sanction--
   (A) a disciplinary action by the SBEC, including a restriction, reprimand,
suspension, surrender, or revocation of a certificate;
   (B) a reasonable and lawful punitive measure imposed by the AU or presiding
officer against a party, representative, or other participant involved in a disciplinary
proceeding, hearing, or other matter under this chapter.
 (39) State Board for Educator Certification--the SBEC acting through its voting
members in a decision-making capacity.
 (40) State Board for Educator Certification member(s)--one or more of the members
of the SBEC, appointed and qualified under the TEC, §21.033.
 (41) Surrender--an educator's voluntary, permanent relinquishment and invalidation
of a particular certificate in lieu of disciplinary proceedings under this chapter and
possible revocation of the certificate.
 (42) Suspension--a sanction imposed by the SBEC temporarily invalidating a
particular certificate until reinstated by the SBEC.
 (43) Test administration rules or procedures--rules and procedures governing
professional examinations administered by the SBEC through the TEA staff and a test
contractor, including policies, regulations, and procedures set out in a test registration
bulletin.
 (44) Texas Education Agency staff--staff of the TEA assigned by the commissioner
of education to perform the SBEC's administrative functions and services.
 (45) Unworthy to instruct or to supervise the youth of this state--the determination
that a person is unfit to hold a certificate under the TEC, Chapter 21, Subchapter B, or
to be allowed on a school campus under the auspices of an educator preparation
program.
 (46) Virtual certificate--the official record of a person's certificate status as
maintained on the SBEC's website.

Source Note: The provisions of this §249.3 adopted to be effective March 31, 1999,
24 TexReg 2304; amended to be effective December 16, 2007, 32 TexReg 9112
                 TAB C

Texas Register - 19 Texas Administrative Code
        Rule §249.3 Texas Register
6/22/2015                                                                :Texas Register




                                                       Texas Register
     TITLE 19      EDUCATION
     PART 7        STATE BOARD FOR EDUCATOR CERTIFICATION
     CHAPTER 249 DISCIPLINARY PROCEEDINGS, SANCTIONS, AND CONTESTED CASES
     SUBCHAPTER A GENERAL PROVISIONS
     RULE §249.3   Definitions
     ISSUE         12/16/2011
     ACTION        Final/Adopted
   Preamble                                                  Texas Admin Code
                                                                   Rule

   The following words, terms, and phrases, when used in this chapter, shall have the following meanings,
   unless the context clearly indicates otherwise.

     (1)Abuse--Includes the following acts or omissions:

     (A)mental or emotional injury to a student or minor that results in an observable and material
   impairment in the student's or minor's development, learning, or psychological functioning;

     (B)causing or permitting a student or minor to be in a situation in which the student or minor sustains
   a mental or emotional injury that results in an observable and material impairment in the student's or
   minor's development, learning, or psychological functioning;

     (C)physical injury that results in substantial harm to a student or minor, or the genuine threat of
   substantial harm from physical injury to the student or minor, including an injury that is at variance with
   the history or explanation given and excluding an accident or reasonable discipline; or

      (D)sexual conduct harmful to a student's or minor's mental, emotional, or physical welfare.

     (2)Administrative denial--A decision or action by the Texas Education Agency staff, acting on behalf
   of the State Board for Educator Certification, to deny certification (including certification following
   revocation, cancellation, or surrender of a previously issued certificate), renewal of certification, or
   reinstatement of a previously suspended certificate based on the withholding or voiding of certification
   test scores; the invalidation of a certification test registration; evidence of a lack of good moral
   character; or evidence of improper conduct.

    (3)Administrative law judge--A person appointed by the chief judge of the State Office of
   Administrative Hearings under the Texas Government Code, Chapter 2003.

     (4)Answer--The responsive pleading filed in reply to factual and legal issues raised in a petition.

    (5)Applicant--A party seeking issuance, renewal, or reinstatement of a certificate from the Texas
   Education Agency staff or the State Board for Educator Certification.

     (6)Cancellation--The invalidation of an erroneously issued certificate.

htlp://texreg.sos.state.tx.us/public/regviewer$ext.RegPage?s1=R8app=14 ciir=&p_rloc=245817&p tloc=8,p_ploc=8,pg=18,p_reg=245817&ti=19&pt=7&ch=249... 1f7
6/22/2015                                                               : Texas Register

    (46)Respondent--The party who contests factual or legal issues or both raised in a petition; the party
   filing an answer in response to a petition.

    (47)Restricted--The condition of an educator certificate that has had limitations or conditions on its use
   imposed by State Board for Educator Certification order.

    (48)Revocation--A sanction imposed by the State Board for Educator Certification invalidating an
   educator's certificate.

    (49)Sanction--A disciplinary action by the State Board for Educator Certification, including a
   restriction, reprimand, suspension, revocation of a certificate, or a surrender in lieu of disciplinary
   action.

    (50)Serious state assessment testing violation--Failure to observe the requirements of test
   administration, security, and confidentiality of any assessment required by the Texas Education Code,
   Chapter 39, Subchapter B, in a manner that involves dishonesty or intent to affect the test score of a
   student, the evaluation of an educator, or the state or federal accountability rating of a school district or a
   campus. The term does not include benchmark tests or other locally required assessments.

    (51)Solicitation of a romantic relationship--Deliberate or repeated acts that can be reasonably
   interpreted as the solicitation by an educator of a relationship with a student that is romantic in nature. A
   romantic relationship is often characterized by a strong emotional or sexual attachment and/or by
   patterns of exclusivity, but does not include appropriate educator-student relationships that arise out of
   legitimate contexts such as familial connections or longtime acquaintance. The following acts,
   considered in context, may constitute prima facie evidence of the solicitation by an educator of a
   romantic relationship with a student:

     (A)behavior, gestures, expressions, or communications with a student that are unrelated to the
   educator's job duties and evidence a romantic intent or interest in the student, including statements of
   love, affection, or attraction. Factors that may be considered in determining the romantic intent of such
   communications or behavior, include, without limitation:

        (i)the nature of the communications;

        (ii)the timing of the communications;

        (iii)the extent of the communications;

        (iv)whether the communications were made openly or secretly;

        (v)the extent that the educator attempts to conceal the communications;

       (vi)if the educator claims to be counseling a student, the State Board for Educator Certification may
   consider whether the educator's job duties included counseling, whether the educator reported the
   subject of the counseling to the student's guardians or to the appropriate school personnel, or, in the case
   of alleged abuse or neglect, whether the educator reported the abuse or neglect to the appropriate
   authorities; and

       (vii)any other evidence tending to show the context of the communications between educator and
   student;

      (B)making inappropriate comments about a student's body, creating or transmitting sexually
http://texreg.sos.state.tx.us/public/regviewer$ext.RegPage?s1=R&app=1&p dir=&p_rloc=245817&p tloc=&p_ploc=8,pg=1&p_reg=245817&ti=198,pt=7&c1P249... 5/7
                 TAB D

Excerpts from Education Code of: Professional
            Practices Commissions
§ 13.117                                TEXAS EDUCATION CODE                                                       60

math students. Such expanded opportunities shall § 13.202. Definitions
be for remedial, regular, and talented and gifted           In this subchapter:
instruction. Therefore, local school districts are
authorized and encouraged to establish such pro-                 (1) "Teacher" means a superintendent, princi-
grams to increase both the numbers of students                pal, supervisor, classroom teacher, counselor, or
dedicated to the study of math and science and the            other professional employee who is required to
quality and quantity of instructional time in both            hold a valid certificate or teaching permit.
areas.                                                           (2) "Commission" means the Teachers' Pro-
   (c) The commissioner of education is authorized            fessional Practices Commission established by
and directed to select school districts of various            this subchapter.
types to conduct pilot program studies to determine              (3) "Code of ethics and standard practices"
the most effective models for implementation of               means the rules, regulations and standards of
this program. Such pilot program studies shall be             conduct which have been adopted and promul-
conducted during the 1984-85 biennium.                        gated by the commission pursuant to Section
   (d) The commissioner of education, upon comple-            13.210 of this code.
tion of successful pilot program studies shall publish
                                                         [Acts 1971, 62nd Leg., p. 1479, ch. 405, § 2, eff. May 26,
and disseminate to all school districts model pro- 1971.]
grams to achieve the goals of this subchapter.
   (e) The commissioner of education shall report § 13.203. Professional Practices Commission
the results of the pilot studies to the 69th Legisla-
ture and may make recommendations for the inclu-            There is hereby created a Teachers' Professional
sion of such programs in the Foundation School            Practices  Commission consisting of 15 members se-
Program.                                                  lected  from the several professional groups, as fol-
   (f) Local school districts may volunteer for the       lows:
pilot studies and, if selected by the commissioner to          3 elementary classroom teachers
 participate, are authorized and encouraged to pro-            3 secondary classroom teachers
vide an amount of up to $5,000 as supplemental pay
for each math and science teacher selected to                  2 counselors
 participate in the pilot programs. Such funds shall           1 elementary principal
 be included in the participating teacher's regular            1 secondary principal
 payroll.
   (g) The commissioner of education, if funds are             1 supervisor
 available either through the Foundation School                1 superintendent (1,000 or more teachers)
 Program or through various regional service center            1 superintendent (fewer than 1,000 teachers)
 grants or funds, may forward funds to the local
 participating districts in the pilot programs to assist       1 junior college teacher
 in local funding of these programs. In addition,              1 senior college teacher (engaged in teacher
 local school districts are encouraged to seek private         education)
 funding, including foundation support to pursue the [Acts 1971, 62nd Leg., p. 1479, ch. 405, § 2, eff. May 26,
 goals of this subchapter.                                1971.]
[Acts 1983, 68th Leg., p. 4808, ch. 845, § 1, eff. Aug. 29,
1983.]                                                        § 13.2031. Application of Sunset Act
[Sections 13.118 to 13.200 reserved for expansion]              The Teachers' Professional Practices Commission
                                                              is subject to the Texas Sunset Act; 1 and unless
   SUBCHAPTER D. TEACHERS' PROFESSIONAL                       continued in existence as provided by that Act the
                 PRACTICES                                    commission is abolished effective September 1, 1989.
                                                              [Acts 1977, 65th Leg., p. 1854, ch. 735, § 2.156, eff.
§ 13.201. Responsibilities of the Teaching Profes-            Aug. 29, 1977.]
             sion                                               ' Vernan's Ann.Civ.St. art. 5429k.
  Teaching is hereby declared to be and is recog-
nized as a profession. The members of such profes-            § 13.204. Qualifications of Members
sion shall accept responsibilities in development and           To be eligible for membership on the commission,
promotion of high standards of ethics, conduct, and           a person must be actively engaged in teaching, fully
professional performance and practices of persons             certified for the position he holds, and must have at
engaged in the practice of such profession in this            least five years' teaching experience in Texas, in-
state.                                                        cluding the two years immediately preceding nomi-
 [Acts 1971, 62nd Leg., p. 1479, ch. 405, § 2, eff. May 26,   nation and appointment.
 1971.]                                                       [Acts 1971, 62nd Leg., p. 1479, ch. 405, § 2, eff. May 26,
                                                              1971.]
                      61                                      TEXAS EDUCATION CODE                                          §   13.211
                 60
                      § 13.205. Appointment                                         § 13.210. Adoption of Code of Ethics and Standard
                        The members of the commission shall be appointed                           Practices
                      by the governor, subject to confirmation by the                  (a) After public hearings at which associations
                      senate. The governor shall request appropriate                and individuals representing the teaching profession
    ndent, princi-                                                                  and other interested persons shall have full opportu-
    counselor, or     statewide professional organizations of teachers
                      and/or school administrators to submit a list of three        nity to submit and request adoption of all or part of
   s required to                                                                    the provisions of unofficial codes of ethics that have
   g. permit.         qualified nominees for vacancies within their respec-
                      tive professional groups on the commission; such              been adopted by state and national associations of
   :achers' Pro-      nominations shall be advisory.                                members of the teaching profession, and to support,
   tablished by       [Acts 1971, 62nd Leg., p. 1479, ch. 405, § 2, eff. May 26,    oppose, or request amendments to proposals, the
                      1971.]                                                        commission shall develop and adopt a "code of ethics
  .d practices"                                                                     and standard practices" which shall regulate and
  standards of                                                                      govern the conduct of members of the profession.
                      § 13.206. Terms of Office
  and promul-                                                                          (b) The code of ethics and standard practices
  t to Section          One-third of the members of the commission first            adopted by the commission shall include standards of
                      appointed shall be selected to serve for a term of one        professional teaching practices and professional per-
   eff. May 26,       year; one-third to serve for a term of two years;             formance, and standards of ethical conduct of mem-
                      and the remaining one-third for a term of three               bers of the teaching profession toward other mem-
                      years; and members appointed for succeeding terms             bers of the profession, parents, students, and the
  ttission            shall serve for terms of three years. No person shall         community.
   Professional       serve for more than two consecutive terms as a                   (c) The professional standards developed by the
  members se-         member of the commission.                                     commission shall be submitted by the Texas Educa-
  oups, as fol-       [Acts 1971, 62nd Leg., p. 1480, ch. 405, § 2, eff. May 26,    tion Agency to all active certificated professional
                      1971.]                                                        personnel in a referendum to determine approval or
                                                                                    disapproval of each individual standard and the com-
                      § 13.207. Expenses                                            mission shall have available the results of the refer-
                        Members of the commission shall serve without               endum and give them consideration before finally
                      pay, but shall be reimbursed for their actual and             adopting the standards.
                      reasonable traveling expenses in attendance on com-              (d) The commission shall likewise have power to
                      mission meetings, and in attending meetings of com-           revise or adopt amendments to the code of ethics
                      mittees of such commission.                                   and standard practices.
                      [Acts 1971, 62nd Leg., p. 1480, ch. 405, § 2, eff. May 26,       (e) The code of ethics and standard practices orig-
 achers)              1971.]                                                        inally adopted by the commission, and in like manner
 A teachers)                                                                         any amendment thereto or revision thereof, shall
                      § 13.208. Officers; Meetings; Rules                            become effective on the first day of September
                        The commission shall annually select a chairman,            following the expiration of 90 days after the full
  in teacher                                                                         text of the professional standards so adopted by the
                      vice chairman, and secretary. The commission shall            commissson or the amendment or revision so adopted
                      meet not less than three times each year in Austin
  eff. May 26,                                                                      shall have been filed with the Commissioner of Edu-
                      at a place, time, and hour determined by the com-
                                                                                     cation of the State of Texas. No professional stan-
                      mission (at least 10 days' notice in writing by chair-         dards disapproved in the referendum vote shall be
                      man shall constitute proper notice). A majority_
                                                                                     adopted.
 Commission           shall constitute a quorum, and a majority of such
                      quorum shall have authority to act upon any matter                (f) It shall be the duty of the commissioner of
  and unless                                                                         education on request of any member of the profes-
hat Act the           properly before the commission. The commission
fiber 1, 1989.        shall adopt its own rules of order and procedure not           sion, licensed in this state, to furnish him a copy of
                      inconsistent with this subchapter and shall hold               the code of ethics and standard practices, together
§ 2.156, eff.
                      meetings pursuant to the provisions of this subchap-           with amendments then in effect.
                      ter.                                                   [Acts 1971, 62nd Leg., p. 1480, ch. 405, § 2, eff. May 26,
                       [Acts 1971, 62nd Leg., p. 1480, ch. 405, § 2, eff. May 26,   1971.]
                       1971.]
                                                                                    § 13.211. Unprofessional Practice
commission,                                                                           A violation of any rule or provision of the code of
rching, fully          § 13.209. Privileged Status of Members                       ethics and standard practices adopted in conformity
lust have at                                                                        with this subchapter shall be deemed to be "unpro-
  Texas, in-             Members of the commission shall be privileged in
                       their utterances while acting in good faith in the           fessional practice," which shall constitute grounds
acting nomi-                                                                        for suspension or revocation of the teaching certifi-
                       course of their duties.
                       [Acts 1971, 62nd Leg., p. 1480, ch. 405, § 2, eff. May 26,
                                                                                    cate of the member, which grounds shall be addition-
eff. May 26,                                                                        al to those specified in Section 13.046 of this code;
                       1971.]
    13.211                               TEXAS EDUCATION CODE                                                     6:

or the member may be warned or reprimanded for                  (b) In cases where the commission, or the pane
such violation, if in the judgment of the commission-        thereof hearing the matter, shall recommend suspen•
er of education the violation is not of sufficient           sion or revocation of the certificate of any member
gravity to require suspension or revocation of the           the commissioner of education may dismiss the com-
teaching certificate.                                        plaint on the basis of the record certified to him, ox
[Acts 1971, 62nd Leg., p. 1481, ch. 405, § 2, eff. May 26,   may set the matter for hearing and disposition by
1971.]                                                       the commissioner of education; and from his final
                                                             decision in the matter, after hearing, appeal shall lie
§ 13.212. Advisory Function of Commission                    to the State Board of Education. The party charged
  The commission shall act in an advisory capacity           by the complaint may appeal the decision of the
to the state commissioner of education and to the            State Board of Education to the district court of the
State Board of Education in matters of interpreta-           county of his residence. The trial on appeal in the
tion and enforcement of the code of ethics and               district court shall be conducted de novo.
standard practices.                                             (c) Nothing in this section contained is intended to
[Acts 1971, 62nd Leg., p. 1481, ch. 405, § 2, eff. May 26,   bind the commissioner of education to adopt the
1971.]                                                       findings and recommendations of the commission, or
                                                             any panel thereof.
§ 13.213. Complaint, Notice, Hearing, Recommen-
               dations                                         (d) The commissioner of education shall have pow-
                                                             er to adopt rules of procedure (subject to approval of
   (a) The commission shall be authorized to receive         the State Board of Education) for the conduct of
written complaints from any certified teacher of             hearings before him pursuant to this subchapter.
alleged violation by any member of the profession of
any rule or provision of the code of ethics and [Acts      1971.]
                                                                  1971, 62nd Leg., p. 1481, ch. 405, § 2, eff. May 26,
standard- practices, and may hear the matter en
bane, or may refer the matter to a committee of the § 13.215. Appeals
commission, composed of three of its members, for
hearing, as it may order.                                     In all appeals prosecuted in any of the courts of
                                                           this state pursuant to the provisions of this subchap-
   (b) Upon receipt of a complaint, the commission ter, such trials shall be de novo as that term is used
shall give to the member against whom the com- and understood in appeals from justice of the peace
plaint is made at least 15 days' notice of the nature courts to county courts. When such an appeal is
of the complaint, and the time and place at which filed and the court thereby acquires jurisdiction, all
the commission, or a panel thereof, will hear the administrative or executive action taken prior there-
matter, such notice to be given by registered mail to shall be null and void and of no force and effect,
addressed to the member.                                   and the rights of the parties thereto shall be deter-
   (c) At any hearing before the commission, or be- mined by the court upon a trial of the matters in
fore a panel of the commission, the member com- controversy under rules governing the trial of other
plained of shall be entitled to produce witnesses in civil suits in the same manner and to the same
his behalf, and shall have a right to be represented extent as though the matter had been committed to
by counsel. After hearing (which shall be private the courts in the first instance and there had been
 unless the party affected requests a public hearing), no intervening administrative or executive action or
the commission, or the hearing panel, shall make decision. Under no circumstances shall the substan-
 findings and recommendations whether the com- tial evidence rule as interpreted and applied by the
 plaint shall be dismissed or whether the complaint courts of Texas in other cases ever be used or
shall be heard by the commissioner of education. applied to appeals prosecuted under the provisions of
   (d) The commission or panel thereof hearing the this subchapter.
 matter shall file its recommendations with the com- [Acts 1971, 62nd Leg., p. 1482, ch. 405, § 2, eff. May 26,
 missioner of education and shall also file with him a 1971.]
 transcript of any evidence presented before it.
[Acts 1971, 62nd Leg., p. 1481, ch. 405, § 2, eff. May 26, § 13.216. Strikes, etc.
1971.]                                                        Any certified teacher who violates the provisions
                                                           of Chapter 135, Acts of the 50th Legislature, 1947
§ 13.214. Action of Commissioner on Complaints (Article 5154c, Vernon's Texas Civil Statutes), shall
    (a) In cases wherein the commission, or the panel be suspended by the commissioner of education.
 thereof hearing the matter, has recommended dis- [Acts    1971.]
                                                                  1971, 62nd Leg., p. 1482, ch. 405, § 2, eff. May 26,
 missal of the complaint, the commissioner of educa-
 tion may dismiss the complaint without further § 13.217. Right to Join or Not to Join Professional
 hearing. No appeal shall lie from the action of the                      Association
 commissioner of education in dismissing a complaint          Nothing in this subchapter shall abridge the right
 hereunder.                                                 of any certified teacher to join any professional
                 TAB E

Excerpts from Education Code of: Professional
            Practices Commissions
§ 13.046                                     TEXAS EDUCATION CODE

§ 13.046. Suspension and Cancellation of Certifi-                   shall receive from such district, a contract that
              cates                                                 either a "probationary contract" or a "continuii
  (a) Any teacher's certificate issued under the pro-               contract" in accordance with the provisions of tl
visions of this code or under any previous statute                  subchapter if the school board chooses to offer sui
relating to the certification of teachers may be sus-               teacher a "probationary contract" or a "continuii
pended or cancelled by the state commissioner of                    contract." All such contracts shall be in writing,
education under any one or more of the following                    such form as may be promulgated by or approved 1
circumstances:                                                      the commissioner of education, and shall embody ti
                                                                    terms and conditions of employment hereinafter se
      (1) on satisfactory evidence that the holder is               forth, and such other provisions not inconsister
    conducting his school or his teaching activities                with this subchapter as may be appropriate.
    in violation of the laws of this state;                         [Acts 1969, 61st Leg., p. 2925, ch. 889, § 1, eff. Sept. 1, 196
      (2) on satisfactory evidence that the holder is               Acts 1971, 62nd Leg., p. 1474, ch. 405, §§ 2, 54(1).]
    a person unworthy to instruct the youth of this
    state; or                                                       § 13.102. Probationary Contract
      (3) on complaint made by the board of trus-                      Any person who is employed as a teacher by an
    tees that the holder of a certificate after enter-              school district for the first time, or who has not beef
    ing into a written contract with the board of                   employed by such district for three consecutive
    trustees of the district has without good cause                 school years subsequent to August 28, 1967, shall b(
    and without the consent of the trustees aban-                   employed under a "probationary contract," whicl-,
    doned the contract.                                             shall be for a fixed term as therein stated; provided,
                                                                    that no such contract shall be for a term exceeding
  (b) Before any certificate shall be suspended or                  three school years beginning on September 1 next
cancelled the holder shall be notified and shall have               ensuing from the making of such contract; and
an opportunity to be heard. Any person whose                        provided further that no such contract shall be made
certificate is suspended or cancelled by the state                  which extends the probationary contract period be-
commissioner of education shall have the right of                   yond the end of the third consecutive school year of
appeal to the State Board of Education.                             such teacher's employment by the school district,
   (c) The state commissioner of education shall have               unless the board of trustees determines and recites
the authority, upon the presentation of satisfactory                that it is in doubt whether the particular teacher
evidence, to reinstate any teacher's certificate sus-               should be given a continuing contract, in which
pended or cancelled under the provisions of this                    event a probationary contract may be made with
section. On a refusal of the commissioner so to                     such teacher for a term ending with the fourth
reinstate a certificate, the applicant shall have the               consecutive school year of such teacher's employ-
right of appeal to the State Board of Education.                     ment with the school district, at which time the
   (d) The state commissioner of education may sus-                  employment of such teacher by such school district
 pend a teacher's certificate under the terms of this               shall be terminated, or such teacher shall be em-
section for a period not to exceed one year.                         ployed under a continuing contract as hereinafter
   (e) The state commissioner of education shall have                provided.
 the right to reprimand a teacher, rather than to                   [Acts 1969, 61st Leg., p. 2925, ch. 889, § 1, eff. Sept. 1, 1969;
suspend or cancel that teacher's certificate, in those              Acts 1971, 62nd Leg., p. 1474, ch. 405, §§ 2, 54(1).]
 cases the commissioner deems appropriate. A repri-
 mand shall not be appealable.                                      § 13.103. Probationary Contract: Termination
                                                                      The board of trustees of any school district may
[Acts 1969, 61st Leg., p. 2794, ch. 889, § 1, eff. Sept. 1, 1969;   terminate the employment of any teacher holding a
Acts 1971, 62nd Leg., p. 1474, ch. 405, § 2, eff. May 26,           probationary contract at the end of the contract
1971; Acts 1979, 66th Leg., p. 666, ch. 294, § 1, eff. Aug.         period, if in their judgment the best interests of the
27, 1979.]                                                          school district will be served thereby; provided, that
[Sections 13.047 to 13.100 reserved for expansion]                  notice of intention to terminate the employment
                                                                    shall be given by the board of trustees to the teacher
                                                                    on or before April 1, preceding the end of the
   SUBCHAPTER C. TEACHERS' EMPLOYMENT                               employment term fixed in the contract. In event of
               CONTRACTS                                            failure to give such notice of intention to terminate
                                                                    within the time above specified, the board of trus-
§ 13.101. Probationary or Continuing Contract                       tees shall thereby elect to employ such probationary
                                                                    teacher in the same capacity, and under probation-
  Each teacher hereafter employed by any school                     ary contract status for the succeeding school year if
district in this state shall be employed under, and                 the teacher has been employed by such district for
           TAB F


Proposed Rules, December 11, 1998,
        23 Tex. Reg 12615
          i
          1. 81 Revocation-a sanction imposed by the board perma-                       This chapter shall               symts•1.cfcrrsche pffi
                                                                                                                                            c
nently invalitiating_an txlucator's certificate.                             on or after the effective date of this chums
         Oct) Respondent-the oarty who contests factual or legal                   (d This chapter does not apply to matters related to the
issues or both raised In a petition; the party fillouni answer in            pmposal or adoption of hoard rules under the APA or to internal
response to a petition.                                                      personnel policies or practices of the executive director or the board.
                                                                             The provisions of this chapter may not be used to seek sanctions
          0_21 Sanction-
                                                                             against a member of the board or the agency's staff acting in that
               (A) a disciplinary action by the board. including a re-       capacity.
suiction. reprimand, suspension, surrender, cancellation, or revocation
                                                                             §240.5., Proposes.
of n certificate;
                                                                             The purposes of this chapter are as follows:
             (B) a reasonable and lawful punitive measure imposed
by the AU or presiding officer against a party, representative, or                    (11 to protect the safety and welfare of Texas schoolchil-
other participant involved in a disciplinary proceeding. hearing. or         dren and school personnel•
other matter under this chapter.                                                      c.n
                                                                                        . to ensure educators and applicants are morally fit and
          (51) Staff-employees of the board as a state agency and            worthy to instruct or to supervise the youth of the state;
hired by the executive director.                                                      (111 to regulate and to enforce the standards of conduct of
        (,51) Surrender-an educator's vol until ry,permnitent relin-         educators and applicants;
quishment and invalidation of a_panicular certificate in lieu of disci-                f.41 to provide for disciplinary proceedings in conformity
plinary proceedings under this chapter and possible revocation of the        with the APA and the rules of practice and procedure of the office.,
certificate.
                                                                                       g) to enforce an educator's code of ethics:
            (53), Suspension or   suspended}-a sanction imposed by
the board                invalidating n particular certificate until rein-             (Ail to fairly and efficiently resolve disciplinary proceed-
stated by the board.                                                         ings at the least expense possible to the parties and the state;

            4 Test administration rules and procedures-rules and
          (L2                                                                           .2) to promote the development of legal precedents
procedures governing professional examinations administered by the           through board decisions to the end that disciplinary proceedings may
board through the staff and a test contractor, including policies,           be justly resolved; and
regulations, and procedures set out in a test registration bulletin.                   al to provide for regulation and general administration
          (111 Unworthy to instruct or to supervise the youth of this        pursuant to the board's enabling statutes.
state-the determination that a person is unfit to hold a certificate under   12494 Construction.
Subchapter B, Chapter 21, of the Act or to be allowed on a school
                                                                                    in) This chapter shall be liberally construed in conformity
campus under the auspices of an educator preparation program.
                                                                             with the APA and the rules of practice and procedure of the office so
§249.4. Applicability.                                                       as to achieve the purposes for which it was adopted, without changing
                                                                             the statutory jurisdiction, powers, or authority of the board.
      La_l In conjunction with the rules of practice and procedure
of the office (I Texas Administrative Code Chapter 155 (relating                         "Includes" and "including" are terms of enlargement and
to Rules of Procedure)) and other applicable law, this chapter shall         not or limitation or exclusive enumeration, and use of the terms, does
govern disciplinary matters before the hoard, including the following        not create a presumption that components not expressed are excluded,
proceedings:                                                                       ita If any provision of this chapter is declared invalid by a
            (11 sanctions sought against a certificate holder:               court of competent jurisdiction, such invalidity shall not affect other
                                                                             provisions of this chapter that can be applied without the invalid
            i:_
              21 enforcement of the code of ethics;                          provision. To that end, the board declares the provisions of this
                 apals of administrative denials;                            chapter to be severable.
          (4) appeals of the administmlive cancellation or withhold-         4249.7. SiRtuatire Antborihy Seal.
ingof test scores     areci violation of test administration rules;                      The board may delegate to the chair the authority to sign
            ta reinstatement of a suspended certificate;                     on behalf of a majority of the board members a decision made or
                                                                             order issued under this chapter.
         01 removal or modification of a sanction other than
revocation, cancellation, or surrender;                                             (t?) As provided by this chapter,                   director
                                                                                                                                            ctor may
                                                                             sign final orders dismissing cases by agreement of the parties or by
       (.71 complaints of contract abandonment filed with the                non-suit of the petitioner as well us those relating to other matters as
limey pursuant to §§21.105(), 21.160(c), or 21.210(c), of the Act;           provided by this chaos
and
                                                                                   (el The board and executive director may maintain a seal to
                 sanctions sou ht aaainst a certificate for the holder's     authenticate their official acts under this chapter, including certifying
knowing failure to report criminal history or other information              copies of records showing decisions or orders of the board or the
required to be reported under Subchapter C, Chapter 22, of the Act;          executive director. The seal shall have a star with five points and the
Subchapter B, Chapter 261, of the Texas Family. Code; or this chnier.        words "State Board for Educator Certification" on it.
      (t) The office shall conduct all contested case hearingtheld           p249.8. Ajdreizasrolkiltjytigst
under this chapter.                                                          Unless otherwise provided in this chapter. no agreement between
                                                                             parties or their representatives related to a matter under this chapter



                                                              PROPOSED RULES December 11, 1998 23 TexReg 12615
              TAB G


       Texas Administrative Code,
19 Texas Administrative Code Rule §247.2
<>

       TITLE 19   EDUCATION
      PART 7      STATE BOARD FOR EDUCATOR
                  CERTIFICATION
    CHAPTER 247 EDUCATORS' CODE OF ETHICS
     RULE §247.2          Code of Ethics and Standard Practices for Texas
                          Educators

(a) Statement of Purpose. The Texas educator shall comply with standard practices and
ethical conduct toward students, professional colleagues, school officials, parents, and
members of the community and shall safeguard academic freedom. The Texas educator,
in maintaining the dignity of the profession, shall respect and obey the law, demonstrate
personal integrity, and exemplify honesty. The Texas educator, in exemplifying ethical
relations with colleagues, shall extend just and equitable treatment to all members of the
profession. The Texas educator, in accepting a position of public trust, shall measure
success by the progress of each student toward realization of his or her potential as an
effective citizen. The Texas educator, in fulfilling responsibilities in the community, shall
cooperate with parents and others to improve the public schools of the community.

(b) Enforceable Standards.

 (1) Professional Ethical Conduct, Practices and Performance.

   (A) Standard 1.1. The educator shall not knowingly engage in deceptive practices
regarding official policies of the school district or educational institution.
   (B) Standard 1.2. The educator shall not knowingly misappropriate, divert, or use
monies, personnel, property, or equipment committed to his or her charge for personal
gain or advantage.
   (C) Standard 1.3. The educator shall not submit fraudulent requests for reimbursement,
expenses, or pay.
   (D) Standard 1.4. The educator shall not use institutional or professional privileges for
personal or partisan advantage.
   (E) Standard 1.5. The educator shall neither accept nor offer gratuities, gifts, or favors
that impair professional judgment or to obtain special advantage. This standard shall not
restrict the acceptance of gifts or tokens offered and accepted openly from students,
parents, or other persons or organizations in recognition or appreciation of service.
   (F) Standard 1.6. The educator shall not falsify records, or direct or coerce others to do
so.
   (G) Standard 1.7. The educator shall comply with state regulations, written local
school board policies, and other applicable state and federal laws.
   (H) Standard 1.8. The educator shall apply for, accept, offer, or assign a position or a
responsibility on the basis of professional qualifications.

 (2) Ethical Conduct Toward Professional Colleagues.
   (A) Standard 2.1. The educator shall not reveal confidential health or personnel
information concerning colleagues unless disclosure serves lawful professional purposes
or is required by law.
   (B) Standard 2.2. The educator shall not harm others by knowingly making false
statements about a colleague or the school system.
   (C) Standard 2.3. The educator shall adhere to written local school board policies and
state and federal laws regarding the hiring, evaluation, and dismissal of personnel.
   (D) Standard 2.4. The educator shall not interfere with a colleague's exercise of
political, professional, or citizenship rights and responsibilities.
   (E) Standard 2.5. The educator shall not discriminate against or coerce a colleague on
the basis of race, color, religion, national origin, age, sex, disability, or family status.
   (F) Standard 2.6. The educator shall not use coercive means or promise of special
treatment in order to influence professional decisions or colleagues.
   (G) Standard 2.7. The educator shall not retaliate against any individual who has filed a
complaint with the SBEC under this chapter.

 (3) Ethical Conduct Toward Students.
   (A) Standard 3.1. The educator shall not reveal confidential information concerning
students unless disclosure serves lawful professional purposes or is required by law.
   (B) Standard 3.2. The educator shall not knowingly treat a student in a manner that
adversely affects the student's learning, physical health, mental health, or safety.
   (C) Standard 3.3. The educator shall not deliberately or knowingly misrepresent facts
regarding a student.
   (D) Standard 3.4. The educator shall not exclude a student from participation in a
program, deny benefits to a student, or grant an advantage to a student on the basis of
race, color, sex, disability, national origin, religion, or family status.
   (E) Standard 3.5. The educator shall not engage in physical mistreatment of a student.
   (F) Standard 3.6. The educator shall not solicit or engage in sexual conduct or a
romantic relationship with a student.
   (G) Standard 3.7. The educator shall not furnish alcohol or illegal/unauthorized drugs
to any student or knowingly allow any student to consume alcohol or illegal/unauthorized
drugs in the presence of the educator.

Source Note: The provisions of this §247.2 adopted to be effective March 1, 1998, 23
TexReg 1022; amended to be effective August 22, 2002, 27 TexReg 7530
           TAB H

Commissioner of Education Decision
                                     1985 TX Educ. Agency LEXIS 61
                                       Copyright (c) 1985 Texas Education Agency
                                                July 10, 1985; July 10, 1985
                                               DOCKET NO. 065-R1B-284

Reporter
1985 TX Educ. Agency LEXIS 61


LA WANDA WHALEN ; v. ; ROCKSPRINGS INDEPENDENT SCHOOL DISTRICT

Core Terms

teacher, terminate, sexual, teach, sex education, classroom, school district, inappropriate, intercourse, educational purposes,
homesteader, masturbate, emotional, reproduce, notice, rubber, sex

Panel: 1*11 W. N. KIRBY, COMMISSIONER OF EDUCATION


Opinion
DECISION OF THE COMMISSIONER
Statement of the Case

La Wanda Whalen, Petitioner, brings this appeal from a decision of the Board of Trustees of Rocksprings Independent
School District (RISD), Respondent, to terminate Petitioner's contract during the first year of its two year term. Petitioner
is represented by R. Emmett Harris, Attorney at Law, Uvalde, Texas. Respondent is represented by Judy Underwood,
Attorney at Law, Austin, Texas.
A hearing on the merits of Petitioner's appeal was held in Austin, Texas on June 5 and June 25, 1984, before Rebecca M.
Elliott, the Hearing Officer appointed by the State Commissioner of Education.
On November 30, 1984, the Hearing Officer issued a Proposal for Decision recommending to the State Commissioner of
Education that Petitioner's appeal be denied. Our records reflect that a copy of the Proposal for Decision was received by
both parties. No exceptions to the proposal were filed.
Findings of Fact
After due consideration of the evidence and matters officially noticed, in my capacity as State Commissioner of Education,
I make the following Findings of Fact:
1.It is uncontested that Petitioner was employed [*2] by Respondent under a term contract during the 1983-84 school year.
2. It is uncontested that Petitioner's assignment included teaching Life Science to seventh grade students. A unit on sex
education was a part of the course. (Tr. Vol 1: 20-21)
3. It is uncontested that Petitioner was terminated on November 22, 1983 by the Board of Trustees of Rocksprings ISD.
4. It is uncontested that Respondent based its decision to terminate Petitioner on a finding by the Board that on September
28 and 29, 1983, Petitioner made inappropriate comments to her seventh grade science class concerning sexual matters and
had done so with an inappropriate amount of "levity and humor." The Board found that the following comments were made:

(A) On or about September 28, 1983, Ms. Whalen suggested that, should one of the boys in her class desire additional
information concerning the male ejaculatory process, he should go home, lock the door to his restroom and masturbate. Ms.
Whalen also suggested that two other male students in the room follow the same course.

(B) Ms. Whalen, on or about that same date, entered into an unnecessarily graphic description of homosexual intercourse.

(C) On or about the same [*3] date, Ms. Whalen, in response to a question concerning prophylatic devices, suggested that
students should go behind the school district gymnasium if they had never seen a "rubber."

                                                    MARK ROB I N ETT
                                                                                                                  Page 2 of 5
                                           1985 TX Educ. Agency LEXIS 61, *4

(See Respondent's Original Answer and letter dated November 9, 1983 from Donald Henslee, for Respondent, to Jay Brim,
original counsel for Petitioner.)
5. In August, 1983, Petitioner was told by her principal, Mr. Ronald Kelly, that before she had any discussion on sex
education, he would meet with her and the Home Economics teacher to revamp that unit and that some changes needed
to be made, including:

(1) Separating the class by gender, with one group being taught by Petitioner and the other by the Home Economics teacher;
and

(2) Developing a standard unit which would be presented to the Board for its approval.

(See Tr. Vol. 1: 20-21, 48, 116-17). The unit on sex education was not scheduled until the spring semester. (Tr. Vol. 1: 21).
6. On September 28 and 29, 1983, Petitioner became involved in a question and answer session with her fifth period science
class in which she gave the following responses to questions propounded by her seventh-grade students concerning sexual
activities and related [*4] matters.

(1) In response to a series of questions about AIDS and its transmission, Petitioner told her class that the disease was
transmitted by homosexuals through anal intercourse. Petitioner further explained the mechanics of the physical contact,
stating that one man puts his penis into the anus of another man. Petitioner also advised her class that the disease was
transmitted through the mixing of blood and feces which resulted from the tearing of tissue during the act of intercourse.
(See Tr. Vol. 1: 27, Vol 2: 52, 105, 201).

(2) Petitioner answered one student's question about what a "rubber" was by stating that it was either an animal skin or
a rubber sheath placed over the male penis to prevent venereal diseases. (See Tr. Vol 1: 28). Petitioner also sketched a large
condom on the board (Tr. Vol. 1: 28) and advised the child who asked what a "rubber" looked like that the prophylactic
device could be found on the ground behind the school gymnasium or at the rodeo grounds. (See Tr. Vol. 1: 22, 53, 79,
105).

(3) Petitioner instructed one male student that if he wanted to know when sperm was produced he should go home, lock
himself in the bathroom and masturbate. (See Tr. Vol. [*5] 2: 19-20, 37-38, 54, 106, 128, 169, 204).

(4) Petitioner answered a question about how one person could satisfy herself or give pleasure to herself without a member
of the opposite sex by stating that a girl could "finger" herself. (Tr. Vol. 1: 120, 129).

7. The discussion on sexual matters was prompted by questions from a student regarding "reproduction." This term had
been listed as one of the life processes in response to a test question being reviewed. The test questions concerned a unit
of study in which the children were determining how to differentiate between living and nonliving objects in a hypothetical
situation. Reproduction had been simply defined in the text as the production of offspring. (Tr. Vol. 1: 24-25, 47).
8. Petitioner continued the discussion again on Thursday, September 29, 1983, for the entire class period with the focus of
the discussion on the more physiological aspects of reproduction. (Tr. Vol. 1: 36).
9. The questions discussed on September 28 and 29 had nothing to do with the subject matter in the text but were'just life
questions in general." (Tr. Vol. 1: 53).
10. At a football game on September 29, Principal Kelly was advised by a parent of one [*6] of the children in Petitioner's
class that there had been language and expressions used in the class that she did not want her child to hear. (Tr. Vol. 1: 74).
11. Petitioner was told on September 30, 1983, by Principal Kelly, that he had received a phone call from a parent
concerning the discussions and that Petitioner was not to discuss sex anymore until the program was revamped. (Tr. Vol.
1: 43-44, 80).
12. Superintendent Connel received a complaint on September 30 from a parent reporting the use of bad language in the
science class. (Tr. Vol. 1: 80). He requested Mr. Kelly to check out the allegation.
13. On Friday afternoon, September 30, Mr. Kelly met with the parent who had contacted Mr. Connel. The parent described
the language used in the class as "gutter language" and specifically informed him that the words "queer" and "cunt" had
been discussed. (Tr. Vol. 1: 81).
14. During a varsity football game on Friday night, September 30, Mr. Kelly was approached by yet another parent whose

                                                    MARK ROBINETT
                                                                                                                  Page 3 of 5
                                           1985 TX Educ. Agency LEXIS 61, *6

son was in Petitioner's class. The father told Mr. Kelly that Petitioner had advised another young man in the class that if
he wanted to find out what masturbation was that he should go in the [*7] bathroom and lock the door. (Tr. Vol. 1: 84).
15. Principal Kelly was told by members of the community, both Anglo and Mexican-American, that they did not want
language and instruction like that used and given by Petitioner in her class to be continued in the schools. (Tr. Vol. 1: 101).
16. On Friday, October 7, 1983, Petitioner was suspended with pay pending a hearing by the Board of Trustees on
November 22, 1983. (Tr. Vol. 1: 30).
17. The Board of Trustees held a hearing on November 22, 1983 to hear testimony regarding the allegations against
Petitioner. The Board then terminated Petitioner for the discussions she had held on September 28 and 29, 1983 with her
seventh grade science class. (See Transcript of Proceeding before Rocksprings Independent School District, filed in this
appeal by stipulation of both parties).
Discussion
In her appeal before the Commissioner of Education, Petitioner contends that she was terminated by the Rocksprings Board
of Trustees in retaliation for engaging in constitutionally protected speech and that the action of Respondent in doing so
was without legal justification or basis and was unlawful and improper. The parties agree that the sole reason for [*8]
terminating the employment relationship was a two-day discussion Petitioner participated in on September 28 and 29, 1984,
in which sexually explicit information was given out by Petitioner and in which Petitioner made comments to her class
regarding sexual activity which the Board felt were inappropriate. Throughout the hearing before the Agency, Petitioner has
denied making the statements and has suggested that the students misconstrued her explanations. However, the seven
students who testified were convincing in their accounts of the two-day discussion. (See Finding of Fact No. 6). Petitioner,
then, must demonstrate that the statements she made were indeed protected and form an illegal basis for her discharge.
Because the statements were made in the classroom, Petitioner's claim of protected speech is actually one of academic
freedom, a right recognized under the First and Fourteenth Amendments. See Webb v. Lake Mills Community School
District. 344 F Sapp. 79/. 799 (N. D. Iowa 1972). The classroom teacher cannot be made to "simply read from a script
prepared or approved by the board." Carl- v. Bd. of Ed. Arapahoe Sch. Dist, 598 F2d 535, 543 (10th Cir 1979), [*9] On
the other hand, although teachers "have some freedom in the techniques to be employed, they [do not] have unlimited
liberty as to structure and content of the courses, at least at the secondary level." Id. The court in Webb also recognized
that the state has an interest in limiting the discretion of a teacher, and that its interest grows stronger as the age of the
student decreases. "Thus, the Fourteenth and First Amendments do not necessarily give teachers of younger students the
same academic freedom' that they give teachers of college students." 344 F So pp. at 799. In addition, the teaching methods
employed must be reasonably relevant to the subject matter the teacher is employed to teach. Id, at 805.
Academic freedom, then, is not an absolute right and has a dual nature:

(1) The substantive right of a teacher to choose a teaching method which serves a demonstrated educational purpose; and

(2) The procedural right of a teacher not to be discharged for the use of a teaching method which is not proscribed by a
regulation and as to which it was not shown that the teacher should have had notice that its use was prohibited.

 [*10] It is concluded that, for Petitioner to prevail on her claim, she must show that her classroom discussion on September
28 and 29, 1983, was "reasonably relevant" to the subject matter she was employed to teach, and that the statements had
both a demonstrated educational purpose and were not proscribed by an unlawful regulation.
In the instant case, Petitioner was terminated for making the three specific comments found in Finding of Fact No. 6 (1),
(2), and (3). There was no evidence adduced at the hearing which would indicate that the discussion on homosexual
intercourse, masturbation, or "rubbers" had any relevance to the unit of study on "life processes." Further, the relevancy
of the comments to the term "reproduction" as defined in the text is remote. Even considering the unit on sex education
which was authorized for study at a later time, the comments were too inappropriate to be "reasonably relevant" to a
seventh-grade science class. The principal had indicated that the class was to be separated by gender when the topic was
discussed and that the unit would be "revamped." (See Finding of Fact No. 5). Obviously, Respondent intended for the
discussion on sex to be limited and [*11] to be handled in a delicate manner. In crossing the line from giving simply the
physiological facts of reproduction to discussing the "how to," Petitioner assumed the burden of demonstrating that her
comments were reasonably relevant to the course. She has failed to meet that burden.
Even if it is conceded that the discussion was in some way relevant to her science class, Petitioner still must prove that her
comments had a demonstrated educational purpose. The only explanation Petitioner offered as to her purpose in

                                                    MARK ROBIN ETT
                                                                                                                   Page 4 of 5
                                           1985 TX Educ. Agency LEXIS 61, *11

participating in this two-day discussion was her belief that children's questions should be answered at the time they are
asked, not at some later date. (See Tr. Vol. 1: 40). It is concluded, however, that the references to homosexual intercourse,
to masturbation, and to where to find discarded condoms had no educational purpose authorized to be taught in her school
to seventh graders.
Finally, Petitioner was specifically instructed not to teach sex education until the unit had been revamped and approved.
(See Finding of Fact No. 5). In Carr, 598 E2c1535, 541, the court noted that "cases which held for the teachers and placed
emphasis upon teachers' [*121 rights to exercise discretion in the classroom, seemed to be situations where school
authorities acted in the absence of general policy, after the fact, and had little to charge against the teacher other than the
assignment with which they were unhappy." (Emphasis added). The Commissioner joined the court in disapproving the use
of "hindsight" by Boards of Trustees in a recent decision. See Oscar Villa v. Marathon ISD, No. 104-R1 a-583, pp. 10, 11
(Comm. Educ., April 1984). However, Petitioner in this case was fully aware that her superiors wanted the boys and girls
to be instructed about sex separately and at a later date. As in Villa (Id. at 2), the principal merely wanted to place
reasonable limits on the dissemination of the appropriate information.
In conclusion, the lack of relevance of Petitioner's comments, the absence of a demonstrated educational purpose, and the
fact that Petitioner was on notice that she was not to instruct her students about sex at that time, all support a holding that
her classroom discussion was not protected by the First and Fourteenth Amendments. This holding, however, does not
assure Respondent that its decision will be affirmed. Petitioner's activity [*131 must still constitute "cause" for her
termination. Tel. Lift(' Curie Ann       21.210 (Vernon Supp. 1983).
First, it should be noted that Respondent did not terminate Petitioner for failing to follow a directive not to teach sex
education. Rather, the district contends that the comments themselves constitute cause for termination. In deciding whether
the statements made by Petitioner constitute cause, the effect of the statements on the students involved must be considered.
If the comments were harmful or potentially harmful to the children, the district's decision must be upheld. A district cannot
be required to leave its students exposed to a teacher who has indicated that she is likely to engage in conduct harmful to
her students. Dooley v. Fort Worth ISD, No. 106-R2-284, p. 12 (Comm. Educ., January 1985). Here, the conduct of the
teacher arguably had the potential to harm her students not physically, but emotionally in regard to their development of
a healthy attitude towards their own sexuality and in their future relationships with others. Although conduct by a teacher
which endangers a child's physical safety is much easier to identify and [*14] its consequences more tangible, protecting
the emotional well-being of children is no less important simply because it is more difficult to determine what harm is done
and to measure its severity.
In determining whether conduct by a teacher is potentially harmful to the emotional well-being of a child, several factors
must be considered. The significance of these factors is unique to the discussion of Petitioner's behavior and may be
different in other cases due to the variety of community standards found in the 1100 plus school districts in Texas.
Accordingly, the Commissioner must review the districts' decisions on a case by case basis.
Perhaps the most important factor to consider here is the age of the students involved, both in years and in life experiences.
Petitioner's class was composed of 17-18 boys and girls who ranged in age from 11-12 years, (See Tr. Vol. 1: 119-20; Vol.
2: 15, 49, 76, 101, 124, 164, 197). These students were at an age at which many children experience the changes which
occur in their bodies and emotions during puberty, and as a result, are highly sensitive and impressionable. In fact, many
of the students who testified at the hearing appeared to be confused [*15] about the terms used during questioning and
seemed offended or embarrassed by the topics which were the subject of Petitioner's classroom discussion. (See Tr. Vol.
2: 21, 55, 73, 82, 92, 108, 110-11, 113, 116, 158, 170, 206, 108, 237). At times, some of the children cried during the
proceeding.
The children's age cannot be viewed alone, however. These children lived in a small rural community, more limited in their
exposure to the types of experiences a child in an inner-city school in a large city might have had. Petitioner's students were
likely less prepared by their life experiences to deal with her statements about the devices and techniques used by
individuals engaged in sexual acts and to interpret her remarks which were made in an insensitive and flippant manner.
Children of the same age in another community might not have been affected by a teacher's statements similar to those
made by Petitioner; her comments might have been, in fact, common knowledge to another group.
The determination concerning what the particular students in this case knew and how they were affected is best made by
those closest to the situation, most familiar with the standards and expectations of the [*161 community in which the
children affected reside - - i.e., the local board of trustees. This is not to say that teachers are at the mercy of local school
boards and without guidelines for what statements may be made in the classroom. The message that should be clear is that
the teacher must exercise good professional judgment in assessing the standards of the community in which he or she

                                                     MARK ROBINETT
                                                                                                                     Page 5 of 5
                                            1985 TX Educ. Agency LEXIS 61, *16

teaches when embarking on discussions of extremely sensitive subjects such as human sexuality and that guidelines, such
as those given by Petitioner's principal, should not be disregarded.
Also of great importance in determining the potential for harm in Petitioner's statements is the nature and extent of her
comments. Clearly, her comments were inappropriate. Petitioner's statements on a highly sensitive and controversial topic
went beyond answering questions in a straightforward and textbook-like manner, or answering an occasional question
inappropriately. Moreover, the potential for harm increased with the continuation of the discussion. Petitioner spent two
class periods, on successive days, discussing the matter, suggesting, among other things, that her students participate in
self-gratifying [*171 sexual activity, and that they search for discarded condoms. She also gave an explicit description of
homosexual intercourse. (See Finding of Fact No. 6(2)(3)). The effects of the comments were magnified by her continued
participation in the discussions.
Conclusion
The decision of the Rocksprings Independent School District's Board of Trustees will be affirmed, but not without
reservations. Petitioner did exercise poor judgment in this matter. However, one instance of exercising poor judgment will
not necessarily support an action of termination of employment. See e.g., Shivers v. Liberty ISD, No. 163-R3-682, p. 14
(Comm. Educ., Jan. 1985). In most instances, the best way to handle such matters is to advise the teacher that he or she
has exercised poor judgment and that a recurrence of the objectionable conduct might result in the teacher's termination.
In the present case, there is no reason to believe that a stern warning to that effect would not have effectively prevented
a recurrence of the conduct.
In addition, this case is troublesome to the extent, if any, that Petitioner's termination was effected in order to placate certain
irate parents. There is no evidence that any attempt [*18] was made by the school board or its administration to resolve
this matter in a manner other than imposing the severe sanction of termination on Petitioner - - e.g., by holding a conference
with Petitioner and those parents for the purpose of arriving at a clear understanding of what conduct would be expected
of Petitioner in the future.
Nevertheless, despite these reservations, when a teacher engages in activity which is potentially harmful to her students'
physical or emotional well being, a school district must be allowed to terminate that teacher's employment rather than risk
the possibility that the teacher might engage in further similar conduct. This is not to say that a teacher may be terminated
for participating in any harmful activity no matter how minor; the harm must be significant. But in an area as sensitive as
sex education, it would be presumptuous for the Hearing Officer or the Commissioner to conclude that their judgment in
determining the seriousness of the harm to the students in a particular district is better than the local school board's. The
Commissioner should not, therefore, substitute his judgment for that of the local board of trustees, elected by the citizens
 [*19] of its community, if their determination of the significance of the harm is reasonable.
In the present case, Petitioner demonstrated that the Board's decision was questionable. She did not demonstrate, however,
that it was unreasonable. The decision of the Board should, therefore, be affirmed.
Conclusions of Law
After due consideration of the record, matters officially noticed, and the foregoing Findings of Fact, in my capacity as State
Commissioner of Education, I make the following Conclusions of Law:
1. Petitioner's comments on September 28 and 29, 1984 were not protected by the concept of academic freedom.
2. Petitioner's comments on September 28 and 29, 1984, constituted good cause for dismissal.
3. Petitioner's appeal should be DENIED.
After due consideration of the record, matters officially noticed, and the foregoing Findings of Fact and Conclusions of
Law, in my capacity as State Commissioner of Education, it is accordingly
ORDERED that Petitioner's appeal be, and is hereby, DENIED.
SIGNED AND ENTERED this 10th day of July, 1985.




                                                      MARK ROBINETT